 

EXHIBIT 10.1

LEASE

THIS DOCUMENT SECURES FUTURE ADVANCES

Dated as of March 26, 2007

between

ADOBE SYSTEMS INCORPORATED,
as the Lessee,

and

SELCO SERVICE CORPORATION

(Doing Business in California as “Ohio SELCO Service Corporation”),
as the Lessor.

Lease Extension re Office Tower
Located in City of San Jose, Santa Clara County, California
for Adobe Systems Incorporated

This Lease is subject to a lien in favor of the Administrative Agent on behalf
of the Secured Parties.  This Lease has been executed in several counterparts. 
To the extent, if any, that this Lease constitutes chattel paper (as such term
is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no lien on this Lease may be created through the transfer or
possession of any counterpart other than the original counterpart containing the
receipt therefor executed by the Administrative Agent, on or following the
signature page hereof.

This counterpart is the original counterpart.

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS

 

1

SECTION 1.1.

Definitions; Interpretation

 

1

ARTICLE II

LEASE

 

1

SECTION 2.1.

Acceptance and Lease of Property

 

1

SECTION 2.2.

Acceptance Procedure

 

2

SECTION 2.3.

Lease Term

 

2

SECTION 2.4.

Title

 

2

ARTICLE III

PAYMENT OF RENT

 

2

SECTION 3.1.

Rent

 

2

SECTION 3.2.

Payment of Rent

 

2

SECTION 3.3.

Supplemental Rent

 

2

SECTION 3.4.

Method of Payment

 

3

ARTICLE IV

QUIET ENJOYMENT; RIGHT TO INSPECT

 

3

SECTION 4.1.

Quiet Enjoyment

 

3

SECTION 4.2.

Right to Inspect

 

3

ARTICLE V

NET LEASE, ETC

 

4

SECTION 5.1.

Net Lease

 

4

SECTION 5.2.

No Termination or Abatement

 

4

ARTICLE VI

ASSIGNMENT AND SUBLEASING BY LESSEE

 

5

SECTION 6.1.

General

 

5

SECTION 6.2.

Subletting

 

5

ARTICLE VII

LESSEE ACKNOWLEDGMENTS

 

6

SECTION 7.1.

Condition of the Property

 

6

SECTION 7.2.

Enforcement of Warranties; No Obligation of Lessor to Repair, etc

 

6

SECTION 7.3.

No Liability of Participants, etc

 

7

ARTICLE VIII

POSSESSION AND USE OF THE PROPERTY, ETC

 

7

SECTION 8.1.

Utility Charges

 

7

SECTION 8.2.

Possession, Use and Operation of the Property

 

7

SECTION 8.3.

Compliance with Applicable Laws and Insurance Requirements; Necessary Permits,
etc

 

7

SECTION 8.4.

Non-discrimination Required by Ground Lease

 

8

 

i


--------------------------------------------------------------------------------


 

ARTICLE IX

MAINTENANCE AND REPAIR

 

8

SECTION 9.1.

Maintenance and Repair

 

8

ARTICLE X

MODIFICATIONS, ETC

 

8

SECTION 10.1.

Modifications

 

8

ARTICLE XI

DISCHARGE OF LIENS; CONDITION UPON RETURN

 

9

SECTION 11.1.

Lessee’s Obligation to Discharge Liens

 

9

SECTION 11.2.

Condition Upon Return to Lessor

 

9

ARTICLE XII

PERMITTED CONTESTS; GRANTS AND RELEASES OF EASEMENTS; GROUND LEASE PURCHASE
OPTION

 

10

SECTION 12.1.

Permitted Contests in Respect of Applicable Law Other Than Impositions

 

10

SECTION 12.2.

Grants and Releases of Easements; Lessor’s Waivers

 

10

SECTION 12.3.

Purchase Option Under Ground Lease

 

11

ARTICLE XIII

INSURANCE

 

12

SECTION 13.1.

Required Insurance

 

12

SECTION 13.2.

Deductibles; Insurance Providers; Coverage and Endorsements; Confirmation of
Insurance, etc

 

13

ARTICLE XIV

RISK OF LOSS; CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS

 

14

SECTION 14.1.

Risk of Loss

 

14

SECTION 14.2.

[Reserved]

 

15

SECTION 14.3.

Casualty or Condemnation during Lease Term

 

15

SECTION 14.4.

Environmental Matters

 

16

SECTION 14.5.

Notice of Environmental Matters

 

17

ARTICLE XV

TERMINATION OF LEASE

 

17

SECTION 15.1.

Partial Termination upon Certain Events

 

17

SECTION 15.2.

Termination Procedures

 

18

ARTICLE XVI

LEASE EVENTS OF DEFAULT

 

18

SECTION 16.1.

Lease Events of Default

 

18

SECTION 16.2.

Remedies

 

21

SECTION 16.3.

Excess Amounts

 

25

SECTION 16.4.

Waiver of Certain Rights

 

25

 

ii


--------------------------------------------------------------------------------


 

ARTICLE XVII

LESSOR’S RIGHT TO CURE

 

25

SECTION 17.1.

The Lessor’s Right to Cure the Lessee’s Lease Defaults

 

25

ARTICLE XVIII

PURCHASE PROVISIONS

 

26

SECTION 18.1.

Purchase of the Property

 

26

SECTION 18.2.

Expiration Date Purchase of the Property

 

26

SECTION 18.3.

Acceleration of Purchase Obligation

 

27

SECTION 18.4.

Provisions Relating to the Exercise of Purchase Option or Purchase Obligation

 

27

ARTICLE XIX

EXTENSION OF EXPIRATION DATE

 

28

SECTION 19.1.

Extension of Expiration Date

 

28

ARTICLE XX

REMARKETING OPTION

 

28

SECTION 20.1.

Option to Remarket

 

28

SECTION 20.2.

Conveyance Upon Remarketing

 

30

SECTION 20.3.

Acceptance of Bids

 

31

SECTION 20.4.

Certain Obligations Continue

 

31

ARTICLE XXI

ESTOPPEL CERTIFICATES; ACCEPTANCE OF SURRENDER;
NO MERGER OF TITLE

 

32

SECTION 21.1.

Estoppel Certificates

 

32

SECTION 21.2.

Acceptance of Surrender

 

32

SECTION 21.3.

No Merger of Title

 

32

ARTICLE XXII

GRANT OF LIEN; FORECLOSURE OF INTEREST; FURTHER
ASSURANCES

 

32

SECTION 22.1.

Grant of Lien by Lessee; Foreclosure of Lessee’s Interest

 

32

SECTION 22.2.

Further Assurances

 

37

SECTION 22.3.

Security for Obligations

 

37

ARTICLE XXIII

INTENT OF THE PARTIES

 

38

SECTION 23.1.

Nature of Transaction

 

38

ARTICLE XXIV

MISCELLANEOUS

 

38

SECTION 24.1.

Survival; Severability; etc

 

38

SECTION 24.2.

Amendments and Modifications

 

39

SECTION 24.3.

No Waiver

 

39

SECTION 24.4.

Notices

 

39

SECTION 24.5.

Successors and Assigns

 

39

iii


--------------------------------------------------------------------------------


 

SECTION 24.6.

 

Headings and Table of Contents

 

39

SECTION 24.7.

 

Counterparts

 

39

SECTION 24.8.

 

GOVERNING LAW

 

39

SECTION 24.9.

 

Liability Limited

 

39

SECTION 24.10.

 

Original Lease

 

40

 

iv


--------------------------------------------------------------------------------


LEASE

THIS DOCUMENT SECURES FUTURE ADVANCES

THIS LEASE (this “Lease”), dated as of March 26, 2007, between ADOBE SYSTEMS
INCORPORATED, a Delaware corporation, as Lessee (together with its permitted
successors and assigns, the “Lessee”), and SELCO SERVICE CORPORATION, an Ohio
corporation doing business in California as “Ohio SELCO SERVICE CORPORATION”, as
Lessor (in such capacity, the “Lessor”).

WITNESSETH:

WHEREAS, the Lessor and the Lessee previously entered into a lease financing
(the “Prior Transaction”) pursuant to that certain Participation Agreement dated
as of September 26, 2001 (the “Prior Participation Agreement”), to, inter alia,
construct Improvements on the Land;

WHEREAS, the Lessor and the Lessee desire to refinance the Prior Transaction;

WHEREAS, pursuant to that certain Participation Agreement dated as of the date
hereof (as amended, modified, restated or supplemented from time to time, the
“Participation Agreement”), among the Lessee, the Lessor, the Purchasers
described therein, the Lender described therein, and KeyBank National
Association, as Administrative Agent for the Participants, the Participants have
agreed to re-finance the Property;

WHEREAS, the Lessor desires to lease to the Lessee, and the Lessee desires to
lease from the Lessor, the Property; and

WHEREAS, the Property will be subject to the terms of this Lease;

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Definitions; Interpretation.  Capitalized terms used but not
otherwise defined in this Lease have the respective meanings specified in
Appendix A to the Participation Agreement, and the rules of interpretation set
forth in such Appendix A shall apply to this Lease.

ARTICLE II

LEASE

SECTION 2.1.  Acceptance and Lease of Property.  Pursuant to the Prior
Participation Agreement, the Lessor did acquire and accept (a) a leasehold
interest in the Land, and (b) the Improvements constructed thereon.  The Lessor
now agrees that it shall, commencing on the first


--------------------------------------------------------------------------------


day of the Lease Term, demise and lease to the Lessee hereunder for the Lease
Term the Lessor’s interest in the Property, and the Lessee hereby agrees,
expressly for the direct benefit of the Lessor, to accept and lease from the
Lessor for the Lease Term, the Lessor’s interest in the Property.

SECTION 2.2.  Acceptance Procedure.  The Lessee hereby agrees that the execution
and delivery by it of this Lease shall, without further act, constitute the
acceptance by the Lessee of the Property for all purposes of this Lease and the
other Operative Documents on the terms set forth herein and therein, and that
the Property, including all Improvements constructed or installed on the
Property, shall be deemed to be included in the leasehold estate of this Lease
and shall be subject to the terms and conditions of this Lease as of the first
day of the Lease Term.

SECTION 2.3.  Lease Term.  The Lease Term (the “Lease Term”) of this Lease shall
commence on (and include) and be in full force and effect on the Closing Date,
and shall end on (and include) the Expiration Date (as the same may be extended
in accordance with Section 19.1 hereof).

SECTION 2.4.  Title.  The Property is leased to the Lessee without any
representation or warranty, express or implied, by the Lessor and subject to the
rights of parties in possession, the existing state of title (including, without
limitation, all Liens other than Lessor Liens attributable to Lessor) and all
Applicable Law.  The Lessee shall in no event have any recourse against the
Lessor for any defect in or exception to title to the Property other than
resulting from Lessor Liens attributable to the Lessor.

ARTICLE III

PAYMENT OF RENT

SECTION 3.1.  Rent.

(a)           During the Lease Term, the Lessee shall pay Basic Rent for the
Property to the Lessor on each Rent Payment Date, on the date required under
Section 20.1(m) in connection with the Lessee’s exercise of the Remarketing
Option and on any date on which this Lease shall terminate with respect to the
Property.

(b)           Neither the Lessee’s inability or failure to take possession of
all or any portion of the Property when delivered by the Lessor, nor the
inability or failure of the Lessor to deliver all or any portion of the Property
to the Lessee on the Closing Date or thereafter, whether or not attributable to
any act or omission of the Lessee or any act or omission of the Lessor, shall
delay or otherwise affect the Lessee’s obligation to pay Rent for the Property
in accordance with the terms of this Lease.

SECTION 3.2.  Payment of Rent.  Rent shall be paid absolutely net to each Person
entitled thereto, so that this Lease shall yield to such Person the full amount
thereof, without setoff, deduction or reduction.

SECTION 3.3.  Supplemental Rent.  The Lessee shall pay to the Lessor or any
other Person entitled thereto any and all Supplemental Rent promptly as the same
shall become due

2


--------------------------------------------------------------------------------


and payable, and if the Lessee fails to pay any Supplemental Rent, the Lessor
and such other Persons shall have all rights, powers and remedies provided for
herein or by law or equity or otherwise.  The Lessee shall pay to the Lessor, as
Supplemental Rent, among other things, (a) all rent, taxes, insurance  and any
other amounts payable by the Lessor as tenant under the Ground Lease, and (b) on
demand, to the extent permitted by Applicable Law, interest at the Default Rate
(or if no rate is applicable, at a rate per annum equal to the Base Rate plus a
margin of 2% per annum) on any installment of Basic Rent not paid when due for
the period for which the same shall be overdue and on any payment of
Supplemental Rent not paid when due or demanded by the Lessor for the period
from the due date or the date of any such demand, as the case may be, until the
same shall be paid.  The expiration or other termination of the Lessee’s
obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of the Lessee with respect to Supplemental Rent.  Unless expressly
provided otherwise in this Lease, in the event of any failure on the part of the
Lessee to pay and discharge any Supplemental Rent as and when due, the Lessee
shall also promptly pay and discharge any fine, penalty, interest or cost which
may be assessed or added under any agreement to which Lessee is a party or which
is authorized in writing by the Lessee with a third party for nonpayment or late
payment of such Supplemental Rent, all of which shall also constitute
Supplemental Rent.

SECTION 3.4.  Method of Payment.  Each payment of Rent payable by the Lessee to
the Lessor under this Lease or any other Operative Document shall be made by the
Lessee to the Administrative Agent as assignee of the Lessor under the
Assignment of Lease and Rent (or, if all amounts owing to the Participants under
the Operative Documents have been paid in full, to the Lessor) prior to 2:00
P.M. (New York time), to the Account in immediately available funds consisting
of lawful currency of the United States of America on the date when such payment
shall be due.  Payments received after 2:00 P.M. (New York time), on the date
due shall for the purpose of Section 16.1 hereof be deemed received on such day;
provided, however, that for the purposes of the second sentence of Section 3.3
hereof, such payments shall be deemed received on the next succeeding Business
Day and subject to interest at the Default Rate as provided in such Section 3.3.

ARTICLE IV

QUIET ENJOYMENT; RIGHT TO INSPECT

SECTION 4.1.  Quiet Enjoyment.  Subject to Sections 2.4 and 4.2, and subject to
the rights of the Lessor contained in Article XVI hereof and the other terms of
the Operative Documents to which the Lessee is a party, the Lessee shall
peaceably and quietly have, hold and enjoy the Property for the Lease Term, free
of any claim or other action by the Lessor or anyone claiming by, through or
under the Lessor (other than the Lessee) with respect to any matters arising
from and after the Closing Date.  Such right of quiet enjoyment is independent
of, and shall not affect the rights of the Lessor or any assignee thereof
otherwise to initiate legal action to enforce the obligations of the Lessee
under this Lease.

SECTION 4.2.  Right to Inspect.  During the Lease Term, the Lessee shall upon
reasonable advance written  notice from the Lessor (except that no advance
notice will be required after the occurrence and during the continuance of a
Lease Event of Default), permit any Participant or the Administrative Agent and
their respective authorized representatives to inspect the Property during
normal business hours, provided, that such inspections shall not unreasonably
interfere with the Lessee’s business operations at the Property.

3


--------------------------------------------------------------------------------


ARTICLE V

NET LEASE, ETC.

SECTION 5.1.  Net Lease.  This Lease shall constitute a net lease.  Any present
or future law to the contrary notwithstanding, this Lease shall not terminate,
nor shall the Lessee be entitled to any abatement, suspension, deferment,
reduction, setoff, counterclaim, or defense with respect to the Rent, nor shall
the obligations of the Lessee hereunder be affected (except as expressly herein
permitted and by performance of the obligations in connection therewith) by
reason of: (a) any defect in the condition, merchantability, design,
construction, quality or fitness for use of the Property or any part thereof, or
the failure of the Property to comply with all Applicable Law, including any
inability to occupy or use the Property or any part thereof by reason of such
non-compliance; (b) any damage to, removal, abandonment, salvage, loss,
contamination of or Release from, scrapping or destruction of or any requisition
or taking of the Property or any part thereof, (c) any restriction, prevention
or curtailment of or interference with the construction on or any use of the
Property or any part thereof including eviction; (d) any defect in title to or
rights to the Property or any Lien on such title or rights or on the Property
(other than Lessor Liens); (e) any change, waiver, extension, indulgence or
other action or omission or breach in respect of any obligation or liability of
or by the Administrative Agent or any Participant; (f) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceedings relating to Lessee, any Participant or any other Person,
or any action taken with respect to this Lease by any trustee or receiver of the
Lessee, any Participant or any other Person, or by any court, in any such
proceeding; (g) any claim that the Lessee has or might have against any Person,
including without limitation any Participant or any vendor, manufacturer,
contractor of or for the Property; (h) any failure on the part of the Lessor to
perform or comply with any of the terms of this Lease (other than performance by
the Lessor of its obligations set forth in Section 2.1 hereof), of any other
Operative Document or of any other agreement; (i) any invalidity or
unenforceability or illegality or disaffirmance of this Lease against or by the
Lessee or any provision hereof or any of the other Operative Documents or any
provision of any thereof; (j) the impossibility or illegality of performance by
the Lessee, the Lessor or both; (k) any action by any court, administrative
agency or other Governmental Authority; or (l) any other cause or circumstances
whether similar or dissimilar to the foregoing and whether or not the Lessee
shall have notice or knowledge of any of the foregoing.  The Lessee’s agreement
in the preceding sentence shall not affect any claim, action or right the Lessee
may have against the Lessor or any other Participant.  The parties intend that
the obligations of the Lessee hereunder shall be covenants and agreements that
are separate and independent from any obligations of the Lessor hereunder or
under any other Operative Documents and the obligations of the Lessee shall
continue unaffected unless such obligations shall have been modified or
terminated in accordance with an express provision of this Lease.

SECTION 5.2.  No Termination or Abatement.  The Lessee shall remain obligated
under this Lease in accordance with its terms and shall not take any action to
terminate, rescind or avoid this Lease (except as provided herein),
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting the Lessor or

4


--------------------------------------------------------------------------------


any Participant, or any action with respect to this Lease which may be taken by
any trustee, receiver or liquidator of the Lessor or any Participant or by any
court with respect to the Lessor or any Participant.  The Lessee hereby waives
all right to terminate or surrender this Lease (except as provided herein) or
except as a consequence of a reduction in the Property Cost as a result of
Casualty or Condemnation proceeds pursuant to the terms of Section 14.3(a) of
this Lease, or as a result of a purchase of any or all of the Property pursuant
to Section 18.1 of this Lease, to avail itself of any abatement, suspension,
deferment, reduction, setoff, counterclaim or defense with respect to the
Property Cost.  The Lessee shall remain obligated under this Lease in accordance
with its terms and the Lessee hereby waives any and all rights now or hereafter
conferred by statute or otherwise to modify or to avoid strict compliance with
its obligations under this Lease and the Operative Documents.  Notwithstanding
any such statute or otherwise, the Lessee shall be bound by all of the terms and
conditions contained in this Lease.

ARTICLE VI

ASSIGNMENT AND SUBLEASING BY LESSEE

SECTION 6.1.  General.  THE LESSEE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT AND EACH PARTICIPANT (SUCH CONSENTS TO BE GIVEN OR
WITHHELD IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND EACH
PARTICIPANT), TRANSFER, ASSIGN OR ENCUMBER THIS LEASE OR ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR SUBLEASE THE PROPERTY OR ANY PART THEREOF EXCEPT AS
PERMITTED BY SECTION 6.2, AND ANY SUCH TRANSFER, ASSIGNMENT, ENCUMBRANCE OR
SUBLEASE THAT IS NOT PERMITTED BY SECTION 6.2 AND MADE WITHOUT SUCH WRITTEN
CONSENTS THERETO SHALL BE NULL AND VOID.

SECTION 6.2.  Subletting.  During the Lease Term, the Lessee may sublease the
Property or any portion thereof to any Person upon no less than five (5) days
prior written notice to the Administrative Agent and the Lessor; provided,
however, that:  (a) no sublease or other relinquishment of possession of the
Property shall in any way discharge or diminish any of the obligations of the
Lessee to the Lessor and the other Participants under this Lease and the other
Operative Documents and the Lessee shall remain directly and primarily liable
under this Lease and the other Operative Documents to which it is a party; (b)
any sublease of the Property shall expressly be made subject to and subordinated
to this Lease and to the rights of the Lessor hereunder; (c) each sublease shall
expressly provide for the immediate surrender of the Property to the Lessor
after notice from the Lessor to such sublessee of the occurrence of a Lease
Event of Default and a request for such surrender; and (d) all such subleases
shall expressly provide for automatic termination at or prior to the earlier of
(i) the Expiration Date and (ii) the occurrence of a Lease Event of Default
unless the Lessee shall have exercised its Purchase Option and purchased the
Property pursuant to Section 18.1.

5


--------------------------------------------------------------------------------


ARTICLE VII

LESSEE ACKNOWLEDGMENTS

SECTION 7.1.  Condition of the Property.  THE LESSEE ACKNOWLEDGES AND AGREES
THAT ALTHOUGH THE LESSOR WILL (A) OWN AND HOLD LEASEHOLD TITLE TO THE LAND AND
(B) OWN AND HOLD TITLE TO THE IMPROVEMENTS, THE LESSEE IS SOLELY RESPONSIBLE FOR
PROPERTY AND ANY ALTERATIONS OR MODIFICATIONS THERETO.  THE LESSEE FURTHER
ACKNOWLEDGES AND AGREES THAT IT IS LEASING THE PROPERTY “AS IS, WHERE IS, AND
WITH ALL FAULTS” WITHOUT REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR
IMPLIED) BY THE ADMINISTRATIVE AGENT OR ANY PARTICIPANT AND IN EACH CASE SUBJECT
TO (A) THE EXISTING STATE OF TITLE (EXCLUDING LESSOR LIENS ATTRIBUTABLE TO
LESSOR), (B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF, (C) ANY STATE OF
FACTS WHICH AN ACCURATE SURVEY OR PHYSICAL INSPECTION MIGHT SHOW, AND (D)
VIOLATIONS OF APPLICABLE LAW WHICH MAY EXIST ON THE DATE HEREOF, ON THE CLOSING
DATE OR ON ANY DATE THEREAFTER.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
PARTICIPANT HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION,
WARRANTY OR COVENANT (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE TITLE (OTHER THAN FOR LESSOR LIENS ATTRIBUTABLE
TO THE ADMINISTRATIVE AGENT OR SUCH PARTICIPANT, AS THE CASE MAY BE), VALUE,
HABITABILITY, USE, CONDITION, DESIGN, OPERATION, OR FITNESS FOR USE OF THE
PROPERTY (OR ANY PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR
COVENANT (EXCEPT SECTION 4.1 HEREOF) WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND NEITHER THE LESSOR NOR ANY
OTHER PARTICIPANT SHALL BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT
THEREIN (OTHER THAN FOR LESSOR LIENS ATTRIBUTABLE TO THE LESSOR OR SUCH OTHER
PARTICIPANT) OR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH
ANY APPLICABLE LAW.

SECTION 7.2.  Enforcement of Warranties; No Obligation of Lessor to Repair,
etc.  The Lessor hereby appoints the Lessee as the Lessor’s attorney-in-fact,
with full authority in the place and stead of the Lessor, to take such actions
from time to time during the Lease Term so long as no Lease Event of Default
shall have occurred and be continuing, at the Lessee’s sole cost and expense, as
are necessary or desirable to enforce any warranty or guaranty of any Person
relating to the Property.  The Lessor shall under no circumstances be required
to build any improvements on the Property, make any repairs, replacements,
alterations or renewals of any nature or description to the Property, make any
expenditure whatsoever in connection with this Lease (other than for Advances
made in accordance with and pursuant to the terms of the Participation
Agreement) or maintain the Property in any way.  The Lessee waives any right to
(a) require the Lessor to maintain, repair, or rebuild all or any part of the
Property or (b) make repairs at the expense of the Lessor pursuant to any
Applicable Law, Insurance Requirement, contract, agreement, or covenant,
condition or restriction in effect at any time during the Lease Term.

6


--------------------------------------------------------------------------------


SECTION 7.3.  No Liability of Participants, etc.  Nothing contained in this
Lease shall be construed as constituting the consent or request of the Lessor,
any other Participant, Affected Party, Indemnitee or other Person, expressed or
implied, to or for the performance by any contractor, mechanic, laborer,
materialman, supplier or vendor of any labor or services or for the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Property or any part thereof.  NOTICE IS HEREBY GIVEN
THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY PARTICIPANT IS OR SHALL BE LIABLE
FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO THE LESSEE,
OR TO ANYONE HOLDING ANY INTEREST IN THE PROPERTY OR ANY PART THEREOF THROUGH OR
UNDER THE LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR,
SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF THE LESSOR OR
ANY OTHER PARTICIPANT IN AND TO THE PROPERTY.

ARTICLE VIII

POSSESSION AND USE OF THE PROPERTY, ETC.

SECTION 8.1.  Utility Charges.  The Lessee shall pay or cause to be paid all
charges for electricity, power, gas, oil, water, telephone, sanitary sewer
service and all other rents and utilities used in or on the Property during the
Lease Term.  The Lessee shall be entitled to receive any credit or refund with
respect to any utility charge paid by the Lessee and the amount of any credit or
refund received by the Lessor on account of any utility charges paid by the
Lessee, net of the costs and expenses reasonably incurred by the Lessor in
obtaining such credit or refund, shall be promptly paid over to the Lessee.

SECTION 8.2.  Possession, Use and Operation of the Property.  Lessee covenants
that the Property shall be used, operated and maintained as a first class office
building and in a manner consistent with this Lease and the standards applied by
the Lessee for other office building similar to the Property owned or leased by
the Lessee and its Subsidiaries.  The Lessee shall pay, or cause to be paid, all
charges and costs required in connection with the use of the Property as
contemplated by this Lease.  The Lessee shall not commit or permit any waste or
abandonment of the Property or any part thereof.

SECTION 8.3.  Compliance with Applicable Laws and Insurance Requirements;
Necessary Permits, etc.  Subject to the terms of Article XII relating to
permitted contests, the Lessee, at its sole cost and expense, shall:

(a)           comply in all material respects with all Applicable Laws
(including all  Environmental Laws) relating to the Property, including the use,
construction, operation, maintenance, repair and restoration thereof and the
remarketing thereof pursuant to Article XX, whether or not compliance therewith
shall require structural or extraordinary changes in the Improvements or
interfere with the use and enjoyment of the Property,

(b)           comply in all material respects with all Insurance Requirements,
and

7


--------------------------------------------------------------------------------


(c)           procure, maintain and comply in all material respects with all
Necessary Permits, and notify the Lessor within ten (10) days of an officer of
the Lessee having knowledge of any actual or pending termination or revocation
of any Necessary Permit.

SECTION 8.4.  Non-discrimination Required by Ground Lease.  The Lessee herein
covenants by and for itself, its heirs, executors, administrators and assigns,
and all persons claiming under or through it, and this Lease is made and
accepted upon and subject to the following conditions:

“That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, age, handicap,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, occupancy, tenure or enjoyment of the premises herein leased,
nor shall the Lessee itself, or any person claiming under or through it,
establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, lessees, subtenants, sublessees or vendees in the premises herein
leased.”

ARTICLE IX

MAINTENANCE AND REPAIR

SECTION 9.1.  Maintenance and Repair.  The Lessee, at its sole cost and expense,
shall maintain the Property in good condition (ordinary wear and tear excepted)
and make all necessary repairs thereto, of every kind and nature whatsoever,
whether interior or exterior, ordinary or extraordinary, structural or
nonstructural or foreseen or unforeseen, in each case as required by all
Applicable Laws and Insurance Requirements and in no event less than the
standards applied by the Lessee in the operation and maintenance of facilities
similar to the Property owned or leased by the Lessee or its Subsidiaries.

ARTICLE X

MODIFICATIONS, ETC

SECTION 10.1.  Modifications.  During the Lease Term, the Lessee, at its sole
cost and expense, may at any time and from time to time make alterations,
renovations, improvements and additions to the Property or any part thereof and
substitutions and replacements therefor (collectively, “Modifications”);
provided, however, that:

(a)           except for any Modification required to be made pursuant to any
Applicable Law (a “Required Modification”), no Modification shall diminish the
Fair Market Sales Value, residual value, utility or remaining useful life of the
Property; and

(b)           such Modifications shall comply with Articles VIII and IX.

All Modifications shall remain part of the realty and title thereto shall
immediately vest in the Lessor and be subject to the this Lease; provided,
however, that Modifications that (i) are not Required Modifications, (ii) were
not financed by the Participants and (iii) can be removed

8


--------------------------------------------------------------------------------


without causing (A) damage to the Property, (B) any diminution in the Fair
Market Sales Value of the Property and (C) any diminution in the remaining
useful life of the Property, shall be the property of the Lessee or other third
party and may be removed by the Lessee during the Lease Term and shall not be
subject to this Lease.  The Lessee may place upon the Property any trade
fixtures, machinery, equipment, inventory or other property belonging to the
Lessee or third parties and may remove the same, subject, however, to the terms
of Section 9.1;  provided, however, that such trade fixtures, machinery,
equipment, inventory or other property can be removed without causing damage to
the Property, any diminution in the Fair Market Sales Value of the Property or
any diminution in the remaining useful life of the Property; provided, further,
however, that the Lessee shall keep and maintain at the Property and shall not
remove from the Property any Equipment financed or otherwise paid for by the
Participants pursuant to the Participation Agreement or the Prior Participation
Agreement.

ARTICLE XI

DISCHARGE OF LIENS; CONDITION UPON RETURN

SECTION 11.1.  Lessee’s Obligation to Discharge Liens.  The Lessee agrees that
except as otherwise provided herein and subject to the terms of Article XII
relating to permitted contests, the Lessee shall not directly or indirectly
create or allow to remain, and shall promptly discharge at its sole cost and
expense, any Lien (other than any Permitted Property Lien), defect, attachment,
levy, title retention agreement or claim upon the Property or any Lien,
attachment, levy or claim with respect to the Rent or with respect to any
amounts held by any Participant pursuant to the Operative Documents, other than
Permitted Property Liens.

SECTION 11.2.  Condition Upon Return to Lessor.  The Lessee shall, upon the
expiration or earlier termination of this Lease (other than as a result of the
Lessee’s purchase of the Property from the Lessor as provided herein), vacate
and surrender the Property to the Lessor in its then-current, “AS IS” condition,
without any express or implied warranty subject to the Lessee’s obligations
under Sections 8.3, Article IX, 10.1, 11.1, 14.3, 14.4 and Article XX.  Title to
all improvements, furnishings, furniture, fixtures and any personal property of
the Lessee which were not funded by the Lessor and the Lenders pursuant to the
Participation Agreement or the Prior Participation Agreement, located on or
about the Property whether or not affixed to the realty, shall, subject to the
following sentence, be and remain the property of the Lessee throughout the
Lease Term, and at any time during the Lease Term, may be removed by the Lessee
or, at the Lessee’s election surrendered with the Property, in which event title
to such surrendered property shall, if the Lessor so elects, be deemed
transferred to the Lessor.  Notwithstanding the foregoing, any fixture
constituting part of the Property which is required by Applicable Law or which
cannot be removed without causing (a) material damage to the Property, (b) any
diminution in the Fair Market Sales Value of the Property or (c) any diminution
in the remaining useful life of the Property, shall at all times remain part of
the Property.

 

9


--------------------------------------------------------------------------------


ARTICLE XII

PERMITTED CONTESTS; GRANTS AND RELEASES OF EASEMENTS;  GROUND
LEASE PURCHASE OPTION

SECTION 12.1.  Permitted Contests in Respect of Applicable Law Other Than
Impositions.  Except to the extent otherwise provided in Section 13.5(b) of the
Participation Agreement regarding Taxes and other Impositions, if, to the extent
and for so long as (a) a test, challenge, appeal or proceeding for review of any
Applicable Law relating to the Property shall be prosecuted diligently and in
good faith in appropriate proceedings by the Lessee or (b) compliance with such
Applicable Law shall have been excused or exempted by a valid nonconforming use,
variance permit, waiver, extension or forbearance, the Lessee shall not be
required to comply with such Applicable Law relating to the Property but only if
and so long as any such test, challenge, appeal, proceeding, waiver, extension,
forbearance or noncompliance shall not, in the reasonable opinion of the Lessor,
the other Participants and the Administrative Agent, involve (i) any risk of
criminal liability being imposed on any Indemnitee or (ii) any substantial risk
of (A) foreclosure, forfeiture or loss of the Property or any material part
thereof, (B) the nonpayment of Rent or (C) the sale of, or the creation of any
Lien (other than a Permitted Property Lien) on, any part of the Property, (D)
civil liability being imposed on any Indemnitee or the Property, or (E)
enjoinment of, or interference with, the use, possession or disposition of the
Property in any material respect.  The Lessor, at the Lessee’s sole cost and
expense, shall execute and deliver to the Lessee such authorizations and other
documents as may reasonably be required in connection with any such permitted
contest.

The Lessor will not be required to join in any proceedings pursuant to this
Section 12.1 unless a provision of any Applicable Law requires that such
proceedings be brought by or in the name of the Lessor; and in that event the
Lessor will join in the proceedings or permit them or any part thereof to be
brought in its name if and so long as (a) the Lessee has not elected the
Remarketing Option, (b) no Lease Default shall have occurred and be continuing
and (c) the Lessee pays all related expenses of the Administrative Agent and the
Indemnitees with respect to such proceedings and indemnifies the Administrative
Agent and the Indemnitees with respect thereto

SECTION 12.2.  Grants and Releases of Easements; Lessor’s Waivers.  Provided
that no Lease Event of Default shall have occurred and be continuing, from time
to time upon request of the Lessee and subject to the Lessee’s prompt
reimbursement of the Lessor’s costs and expenses, the Lessor (as holder of
record of a leasehold interest in the Property) shall execute such documents
reasonably satisfactory in form (which have been prepared at Lessee’s expense)
to effect any of the actions set forth in clauses (a), (b), (c), (d), (e) and
(f) of the following sentence, if in the Lessee’s reasonable and good faith
opinion such action by the Lessor is necessary or appropriate to effect such
intended actions.  Provided that (i) no Lease Event of Default shall have
occurred and be continuing and (ii) that the same will not adversely affect the
fair market sales value, performance, utility or remaining useful life of the
Property; and subject to the provisions of Articles VII, IX and X and Section
8.3, the Lessor hereby consents in each instance to the following actions by the
Lessee as the Lessor’s agent, and the Lessor hereby appoints the Lessee the
Lessor’s attorney-in-fact, with full authority in the place and stead of the
Lessor to take such action or actions from time to time during the Lease Term,
but at the Lessee’s sole cost

10


--------------------------------------------------------------------------------


and expense: (a) the granting of easements, licenses, rights-of-way and other
rights and privileges in the nature of easements reasonably necessary or
desirable for the use, repair, operation or maintenance of the Property as
herein provided; (b) the release of existing easements or other rights in the
nature of easements which are for the benefit of the Property; (c) if required
by applicable Governmental Authority, the dedication or transfer of unimproved
portions of the Property for road, highway or other public purposes; (d) the
execution of amendments to any covenants and restrictions; (e) the filing and
processing of  any and all permit applications, authorizations, entitlements,
agreements with any government or regulatory agency or amendments thereof, or
other documents reasonably required or beneficial for construction or
Modification of the Improvements, or amendments to Permitted Property Liens or
governmental permits or approvals affecting the Property; and (f) the execution
and filing of tract or parcel maps subdividing the Land into lots or parcels or
reconfiguring existing lots or parcels; provided, however, that in each case: 
(i) such grant, release, dedication, transfer or amendment is, in the Lessee’s
judgment, reasonably necessary or beneficial in connection with the use,
maintenance, alteration or improvement of the Property, (ii) such grant,
release, dedication, transfer or amendment will not cause the Property or any
portion thereof to fail to comply with the provisions of this Lease or any other
Operative Documents and all Applicable Law (including, without limitation, all
applicable zoning, planning, building and subdivision ordinances, all applicable
restrictive covenants and all applicable architectural approval requirements);
(iii) any and all governmental consents or approvals required prior to (or as a
consequence of) such grant, release, dedication, transfer, annexation or
amendment have been obtained, and any and all filings required prior to (or as a
consequence of) such action have been made; (iv) the Lessee shall remain
obligated under this Lease and under any instrument executed by the Lessee
consenting to the assignment of the Lessor’s interests in this Lease as security
for indebtedness, in each such case in accordance with their terms, as though
such grant, release, dedication, transfer or amendment had not been effected;
(v) the Lessee shall pay and perform any obligations of the Lessor under such
grant, release, dedication, transfer or amendment and (vi) such grant, release,
dedication, transfer or amendment will not materially adversely affect the Fair
Market Sales Value, residual value, utility or remaining useful life of the
Property.  The Lessor acknowledges the Lessee’s right to finance and to secure
under the Uniform Commercial Code, inventory, furnishings, furniture, equipment,
machinery, leasehold improvements and other personal property located at the
Property other than Equipment, and the Lessor agrees to execute Lessor waiver
forms and release of Lessor Liens in favor of any purchase money seller, lessor
or lender which has financed or may finance in the future such items.  Without
limiting the effectiveness of the foregoing, provided, that no Lease Event of
Default shall have occurred and be continuing, the Lessor shall, upon the
request of the Lessee, and at the Lessee’s sole cost and expense, execute and
deliver any instruments necessary or appropriate to confirm any such grant,
release, dedication, transfer, annexation or amendment to any Person permitted
under this Section 12.2 including landlord waivers with respect to any of the
foregoing.

SECTION 12.3.  Purchase Option Under Ground Lease.  So long as no Event of
Default under this Lease shall have occurred and be continuing, Lessor shall not
exercise any purchase option right under the Ground Lease without Lessee’s prior
written consent (which consent Lessee may withhold in its sole discretion at any
time unless an Event of Default under this Lease shall have occurred and be
continuing).  So long as no Event of Default under this Lease shall have
occurred and be continuing, upon the Lessee’s written request, Lessor shall (at
Lessee’s cost and expense and no cost or expense to Lessor) cooperate with
Lessee so as to

11


--------------------------------------------------------------------------------


permit Lessee to acquire the Ground Lessor’s interest under the Ground Lease and
become the lessor thereunder pursuant to any purchase option right contained in
the Ground Lease (which cooperation may include either an assignment of such
purchase option rights to Lessee or by Lessor exercising such purchase option on
behalf of and for the benefit of the Lessee); provided, however, that Lessor
shall have no obligation or liability with respect to the purchase of such
interests of the Ground Lessor, and Lessee shall indemnify and hold Lessor
harmless from and against any and all loss, cost, liability, claim, damage or
expense suffered or incurred by Lessor (including taxes and attorney’s fees and
costs) as a consequence of, or in any way related to, the assignment to Lessee
or the exercise of any such purchase option right under the Ground Lease or any
actions taken by Lessor with respect thereto.

ARTICLE XIII

INSURANCE

SECTION 13.1.  Required Insurance.  During the Lease Term, the Lessee shall, at
its own expense, maintain insurance as set forth herein.

(a)           Commercial General Liability Insurance.  During the Lease Term,
the Lessee shall procure and carry or cause to be procured and carried, at the
Lessee’s sole cost and expense, commercial general liability insurance
(including for bodily injuries or death sustained by persons and damage to
property) and such other public liability coverages as are ordinarily procured
by the Lessee with respect to similar facilities.  The terms and amounts of such
liability insurance shall be consistent with normal industry practice, but in
any event not less than the scope and amount of coverage as are ordinarily
procured by the Lessee with respect to office buildings similar to the Property;
provided, however, that such coverage shall be in an amount of at least
$5,000,000 combined single limit per occurrence and in the aggregate, as
applicable.  In no event may the coverage described in this clause (a) be
provided on claims-made (as opposed to an occurrence) coverage form.

(b)           Property Insurance.  During the Lease Term, the Lessee shall
obtain, and keep in full force and effect, a policy or policies of property
insurance insuring the Property for the full replacement cost thereof (without
depreciation) against physical damage to the Improvements caused by perils now
or hereafter defined in an “all risks” insurance policy, including but not
limited to fire, lightning, windstorm, hail, explosion, riot and civil
commotion, vandalism and malicious mischief, and smoke, with coverage for flood
to the extent available on commercially reasonable terms for the Lessee.  Lessee
will self-insure against loss or damage to the Improvements caused by any
earthquake, and Lessee will not be required to maintain earthquake insurance but
may elect to do so.

(c)           Worker’s Compensation and Employers’ Liability Insurance.  During
the Lease Term, the Lessee shall (i) maintain workers’ compensation insurance as
required by the State of California, and (ii) maintain employer’s liability
insurance with a $1,000,000 minimum limit per accident and a $1,000,000 minimum
limit for excess liability.

12


--------------------------------------------------------------------------------


 

(d)           Automobile Liability Insurance.  During the Lease Term, the Lessee
shall maintain automobile liability insurance against claims for personal injury
(including bodily injury and death) and property damage covering all owned,
leased, non-owned and hired vehicles, including loading and unloading, with a
$1,000,000 minimum limit per occurrence.

SECTION 13.2.  Deductibles; Insurance Providers; Coverage and Endorsements;
Confirmation of Insurance, etc.

(a)           Deductibles.  The insurance required to be obtained by Lessee
under this Article XIII may be subject to such reasonable deductible amounts as
is consistent with the Lessee’s practice for other properties similar to the
Property owned or leased by Lessee, and may be carried under blanket policies
maintained by or on behalf of the Lessee so long as such policies otherwise
comply with the provisions of this Article XIII.

(b)           Insurance Providers.  All insurance required to be carried
pursuant to the requirements of this Article XIII shall be written by reputable
insurance companies that are financially sound and solvent and otherwise
reasonably appropriate considering the amount and type of insurance being
provided by such companies.  Any insurance company selected by the Lessee which
is rated in Best’s Insurance Guide or any successor thereto (or if there be
none, an organization having a similar national reputation) shall have a general
policyholder rating of “A--” and a financial rating of at least “IX” or , if not
rated in Best’s Insurance Guide, an S&P rating of “BBB” or better, or be
otherwise reasonably acceptable to the Lessor and the Administrative Agent. 
Such rating shall not be required with respect to any insurance required by this
Article XIII if on any date such insurance is underwritten by an Eligible
Captive Insurance Subsidiary of Lessee, Lessee’s Consolidated Leverage Ratio for
the most recently preceding four (4) quarter period is 3.00 to 1.00 or less.

(c)           Endorsements.  All insurance required to be carried or arranged
for by the Lessee pursuant to the requirements of Section 13.1 shall provide in
the policy or by special endorsement that:

(i)            in the case of insurance required by Section 13.1(a) or 13.1(d),
the Administrative Agent and each Participant are included as “additional
insureds”;

(ii)           in the case of insurance required by Section 13.1(b), the Lessor
is named as “loss payee”, each Participant is named as its interest may appear,
and such insurance shall include a standard form “mortgagee endorsement” in
favor of the Administrative Agent on behalf of the Participants;

(iii)          the insurer thereunder waives all rights of subrogation against
the Administrative Agent and each Participant;

(iv)          such insurance shall be primary and shall apply to any loss or
claim before any contribution of any other insurance carried by or on behalf of
the Lessor;

(v)           if the insurers cancel such insurance for any reason whatsoever or
any materially adverse change is made in policy terms or conditions, such
cancellation or

13


--------------------------------------------------------------------------------


change shall not be effective as to the Administrative Agent and the
Participants for thirty (30) days after receipt by the Lessor, the
Administrative Agent and the Participants of written notice from such insurers
of such cancellation or change; and if such insurance is allowed to lapse for
nonpayment of premium, such lapse shall not be effective as to the
Administrative Agent and the Participants for ten (10) days after receipt by the
Lessor, the Administrative Agent and the Participants of written notice from
such insurers of such lapse; and

(vi)          with respect to all liability insurance, in as much as the
policies are written to cover more than one insured, all terms, conditions,
insuring agreements and endorsements, with the exception of the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured, and such policies shall be endorsed to provide a
severability of interest or cross liability clause.

(d)           Payment of Premiums.  The Lessee shall pay or cause to be paid all
premiums for the insurance required hereunder.  The Lessee shall renew or
replace, or cause to be renewed or replaced, each insurance policy required
hereunder prior to the expiration date thereof.

(e)           Confirmation of Insurance.  Promptly (but in any event within
thirty (30) days) after (i) the renewal of each insurance policy required
hereunder, (ii) the issuance of any additional policies or amendments or
supplements to any of such policies or (iii) the issuance of any such insurance
the Lessee shall provide the Lessor certificates of insurance evidencing the
existence of all insurance then required to be maintained by the Lessee pursuant
to this Article XIII.

ARTICLE XIV

RISK OF LOSS; CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS

SECTION 14.1.  Risk of Loss.

(a)           Lease Term.  During the Lease Term, the risk of loss of or
decrease in the enjoyment and beneficial use of the Property as a result of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or other acts of God, taking, destruction, confiscation, requisition or
commandeering, partial or complete, of or to the Property and/or any part
thereof, however caused or occasioned, shall be borne by the Lessee until the
Property has been returned to the Lessor in accordance with the provisions of
this Lease or has been purchased by the Lessee or another Person in accordance
with the provisions of this Lease.  The Lessee agrees that no occurrence
specified in the preceding sentence shall impair, in whole or in part, any
obligation of the Lessee under this Lease, including the obligation to pay Basic
Rent and Supplemental Rent.

(b)           Participants Not Accountable to Lessee.  None of the
Administrative Agent, any Participant or their respective agents, employees or
contractors shall in any event be answerable or accountable to the Lessee for
any loss of or decrease in the enjoyment or beneficial use of the Property,
except for loss or damages arising from the gross negligence or willful
misconduct of the Administrative Agent or such Participant, as the case may be.

14


--------------------------------------------------------------------------------


 

SECTION 14.2.  [Reserved].

SECTION 14.3.  Casualty or Condemnation.

(a)           Subject to the provisions of this Article XIV, if all or a portion
of the Property is damaged or destroyed in whole or in part by a Casualty during
the Lease Term or if the use, access, occupancy, easement rights or title to the
Property or any part thereof, is the subject of a Condemnation during the Lease
Term, then

(i)            in the case of a Casualty affecting the Property that is not an
Event of Loss, any insurance proceeds payable with respect to such Casualty
shall be paid directly to the Lessee (or if received by the Lessor, shall be
paid over to the Lessee) for the sole purpose of reconstruction, refurbishment
and repair of the Property; provided, however, that in the event that either (A)
such reconstruction, refurbishment or repair cannot be completed prior to the
end of the Lease Term or (B) the Lessee shall elect not to use such proceeds for
the reconstruction, refurbishment or repair of the Property, then all such
insurance proceeds payable with respect to such Casualty shall be paid to the
Lessor to be applied towards the payment of the Property Cost in accordance with
Section 7.2 of the Participation Agreement,

(ii)           in the case of a Condemnation of any part of the Property that is
not an Event of Loss, any award or compensation relating thereto shall be paid
to the Lessee for the sole purpose of restoration of the Property; provided,
however, that if such restoration cannot be completed prior to the end of the
Lease Term, then such award or compensation shall be paid to the Lessor to be
applied towards the payment of the Property Cost in accordance with Section 7.2
of the Participation Agreement, and

(iii)          in the case of any Casualty or Condemnation that is an Event of
Loss, such award or compensation shall be paid to the Lessor to be applied
toward the payment of the Property Cost on the Termination Date in accordance
with Article XV;

provided, however, that, in each case, if a Lease Event of Default shall have
occurred and be continuing, such award, compensation or insurance proceeds shall
be paid directly to the Lessor or, if received by the Lessee, shall be held in
trust for the Lessor and the other Participants, and shall be paid by the Lessee
to the Account to be distributed in accordance with Article VII of the
Participation Agreement.  At any time that a Lease Event of Default shall have
occurred and be continuing, all amounts held by the Lessor, the Administrative
Agent, or any other Participants on account of any award, compensation or
insurance proceeds either paid directly to the Lessor, any other Participant or
the Administrative Agent or turned over to the Lessor, any other Participant or
the Administrative Agent shall at the option of the Lessor either be (i) paid to
the Lessee for the repair of damage caused by such Casualty or Condemnation in
accordance with clause (d) of this Section 14.3, or (ii) applied to the
repayment of the Property Cost on the Termination Date in accordance with
Article XV.

15


--------------------------------------------------------------------------------


 

(b)           The Lessee may appear in any proceeding or action to negotiate,
prosecute, adjust or appeal any claim for any award, compensation or insurance
payment on account of any such Casualty or Condemnation and shall pay all
expenses thereof.  At the Lessee’s reasonable request, and at the Lessee’s sole
cost and expense, the Lessor and the Administrative Agent shall participate in
any such proceeding, action, negotiation, prosecution or adjustment.  The Lessor
and the Lessee agree that this Lease shall control the rights of the Lessor and
the Lessee in and to any such award, compensation or insurance payment.

(c)           If the Lessor or the Lessee shall receive notice of a Casualty or
of an actual, pending or threatened Condemnation of the Property or any interest
therein, the Lessor or the Lessee, as the case may be, shall give notice thereof
to the other and to the Administrative Agent promptly after the receipt of such
notice.

(d)           If pursuant to this Section 14.3 and Section 15.1, this Lease
shall continue in full force and effect following a Casualty or Condemnation
with respect to the Property, the Lessee shall, at its sole cost and expense
(and, without limitation, if any award, compensation or insurance payment is not
sufficient to restore the Property in accordance with this clause (d), the
Lessee shall pay the shortfall), promptly and diligently repair any damage to
the Property caused by such Casualty or Condemnation in conformity with the
requirements of Sections 8.3 and 9.1, to restore the Property to substantially
the same condition, operative value and useful life as existed immediately prior
to such Casualty or Condemnation.  Upon completion of such restoration, the
Lessee shall furnish to the Lessor (which, in turn, shall furnish to the
Administrative Agent) an architect’s certificate of substantial completion and
an Authorized Officer’s Certificate confirming that such restoration has been
completed pursuant to this Lease.

(e)           In no event shall a Casualty or Condemnation affect the Lessee’s
obligations to pay Rent pursuant to Section 3.1 or to perform its obligations
and pay any amounts due on the Expiration Date or pursuant to Articles XVIII and
XIX.

(f)            Any Excess Casualty/Condemnation Proceeds received by the
Administrative Agent or any Participant in respect of a Casualty or Condemnation
shall be turned over to the Lessee.

(g)           The Lessee hereby agrees that its rights to terminate this Lease
by reason of any Condemnation affecting all or any part of the Property are
solely as set forth herein and in the other Operative Documents, and the Lessee
hereby expressly waives any rights it may have under Section 1265.130 of the
California Code of Civil Procedure, as in effect from time to time.

SECTION 14.4.  Environmental Matters.  Promptly upon any officer of Lessee
obtaining knowledge of the existence (or the alleged existence) of an
Environmental Violation with respect to the Property for which the cost of
remediation or of steps to comply with applicable permits might reasonably be
expected to exceed $5,000,000, the Lessee shall notify the Lessor and the
Administrative Agent in writing of such Environmental Violation, providing the
details thereof as well as the remedial action which the Lessee is proposing. 
If the Lessor does not terminate this Lease pursuant to Section 15.1(b), the
Lessee shall, at its sole cost and expense, promptly and diligently commence any
response, clean up, remedial or other action required by Applicable

16


--------------------------------------------------------------------------------


Law to remove, clean up or remediate each Environmental Violation in accordance
with the terms of Section 8.3.  The Lessee shall, upon completion of remedial
action by the Lessee for Environmental Violations described in the first
sentence of Section 14.2, cause to be prepared by an environmental consultant
reasonably acceptable to the Lessor a report describing such Environmental
Violation and the actions taken by the Lessee (or its agents) in response to
such Environmental Violation, and a statement by the consultant that such
Environmental Violation has been remedied in compliance in all material respects
with applicable Environmental Laws.  Each Environmental Violation shall be
remedied prior to the Expiration Date unless the Property has been purchased by
the Lessee in accordance with Section 18.1.  Nothing in this Article XIV shall
reduce or limit the Lessee’s obligations under Sections 13.1, 13.2 or 13.3 of
the Participation Agreement.

SECTION 14.5.  Notice of Environmental Matters.  Promptly, but in any event
within thirty (30) business Days from the date any officer of the Lessee obtains
knowledge thereof pursuant to written notice from any Governmental Authority,
the Lessee shall provide to the Lessor and the Administrative Agent written
notice of any pending or threatened claim, action or proceeding involving any
Environmental Laws or any Release on or in connection with the Property.  All
such notices shall describe in reasonable detail the nature of the claim, action
or proceeding and the Lessee’s proposed response thereto.  In addition, the
Lessee shall provide to the Lessor, within thirty (30) business Days of receipt,
copies of all material written communications with any Governmental Authority
relating to any such Environmental Violation in connection with the Property. 
The Lessee shall also promptly provide such detailed reports of any such
material environmental claims.  In the event that the Lessor receives written
notice of any pending or threatened claim, action or proceeding involving any
Environmental Laws or any Release on or in connection with the Property, the
Lessor shall promptly give notice thereof to the Lessee.

ARTICLE XV

TERMINATION OF LEASE

SECTION 15.1.  Partial Termination upon Certain Events.  If any of the following
occurs during the Lease Term with respect to the Property:

(a)           an Event of Loss occurs; or

(b)           an Environmental Violation with respect to the Property occurs or
is discovered the cost of remediation of which would exceed $20,000,000;

and the Lessor shall have given written notice (a “Termination Notice”) to the
Lessee that, as a consequence of such event this Lease is to be terminated, then
the Lessee shall be obligated to purchase the Lessor’s interest in the Property
within thirty (30) days after the Lessee’s receipt of the Termination Notice, by
paying to the Lessor an amount equal to the Property Cost plus all accrued and
unpaid Rent plus all other amounts then due and owing under the Operative
Documents.

17


--------------------------------------------------------------------------------


 

SECTION 15.2.  Termination Procedures.  On the date of the payment by the Lessee
of the Property Cost and all other amounts required to be paid pursuant to
Section 15.1 (such date, the “Termination Date”), this Lease shall terminate
(except with respect to the provisions hereof that expressly survive termination
of this Lease) and, concurrent with the Lessor’s receipt of such payment, the
Lessor shall transfer to the Lessee (or its designee) all of the Lessor’s
interest in the Property in accordance with the procedures set forth in Section
18.4.

ARTICLE XVI

LEASE EVENTS OF DEFAULT

SECTION 16.1.  Lease Events of Default.  The occurrence of any one or more of
the following events (whether such event shall be voluntary or involuntary or
come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body) shall constitute a “Lease Event of
Default”:

(a)           Non-Payment.  The Lessee shall (i) fail to pay when due any amount
of Property Cost, Purchase Price, or any amount  due under Section 20.1(m) or 
any Maximum Recourse Amount (including without limitation, amounts due pursuant
to Section 18.1 or 20.1(m)), (ii) fail to pay on the Expiration Date any Basic
Rent, fees or other amounts payable on the Expiration Date, or (iii) fail to pay
within three (3) Business Days after the same becomes due, any other Basic Rent,
fees or other amounts required under the terms of this Lease or any of the other
Operative Documents (including any Supplemental Rent other than Supplemental
Rent referred to in clause (i) or (ii) of this Section 16.1(a)); or

(b)           Specific Defaults.  The Lessee (or, to the extent applicable
thereto, any of its Subsidiaries) shall fail to observe or perform any covenant,
obligation, condition or agreement set forth in Section 9.2 or Section 9.3 of
the Participation Agreement or the Lessee shall fail to observe or perform any
of its obligations under Article XX after giving notice of its election of the
Remarketing Option; or any insurance required to be maintained pursuant to
Article XIII of this Lease shall fail to be in full force and effect; or

(c)           Other Defaults.  The Lessee (or, to the extent applicable thereto,
any of its Subsidiaries) shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Lease or the other
Operative Documents (other than those described in the foregoing clauses (a) and
(b) of this Section 16.1, which defaults shall be subject to cure periods only
as set forth in such clauses) and such failure shall continue for (a) in the
case of any covenant, obligation, condition or agreement contained in this
Lease, thirty (30) days and (b) in the case of any covenant, obligation,
condition or agreement set forth in any other Operative Document, fifteen (15)
Business Days, in each case after the earlier of (i) the Lessee’s written
acknowledgement of such failure and (ii) the Administrative Agent’s or the
Lessor’s written notice to the Lessee of such failure; or

18


--------------------------------------------------------------------------------


 

(d)           Representations and Warranties.  Any written representation,
warranty, certificate, information or other statement (financial or otherwise)
made or furnished by the Lessee or any of its Subsidiaries to the Administrative
Agent, the Lessor, the Lender or any Purchaser in or in connection with this
Lease or any of the other Operative Documents (excluding financial projections
and analyst reports) shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished, and either:

(i)            The Lessee has acknowledged that such representation, warranty,
certificate, information or other statement was false, incorrect, incomplete or
misleading in any material respect or the Administrative Agent, the Lessor, the
Lender or any Purchaser has delivered to the Lessee written notice to such
effect and such representation, warranty, certificate, information or other
statement cannot be remedied; or

(ii)           Such representation, warranty, certificate, information or other
statement continues to be false, incorrect, incomplete or misleading in any
material respect thirty (30) days after the earlier of (A) the Lessee’s written
acknowledgement that such representation, warranty, certificate, information or
other statement was false, incorrect, incomplete or misleading in any material
respect and (B) the Administrative Agent’s, the Lessor’s, the Lender’s or any
Purchaser’s written notice to the Lessee to such effect; or

(e)           Cross-Default.  (i) The Lessee or any of its Subsidiaries shall
fail to make any payment on account of any Indebtedness of such Person (other
than the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness exceeds $100,000,000 or the effect of such failure is to cause, or
permit the holder or holders thereof to cause, Indebtedness of the Lessee and
its Subsidiaries (other than the Obligations) in an aggregate amount exceeding
$100,000,000 to become redeemable, due or otherwise payable (whether at
scheduled maturity, by required prepayment, upon acceleration or otherwise)
and/or to be secured by cash collateral or (ii) the Lessee or any of its
Subsidiaries shall otherwise fail to observe or perform any agreement, term or
condition contained in any agreement or instrument relating to any Indebtedness
of such Person (other than the Obligations), or any other event shall occur or
condition shall exist, if the effect of such failure, event or condition is to
cause, or permit the holder or holders thereof to cause, Indebtedness of the
Lessee and its Subsidiaries (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become redeemable, due or otherwise payable (whether
at scheduled maturity, by required prepayment, upon acceleration or otherwise)
and/or to be secured by cash collateral (provided, however, that the occurrence
of any failure, event or condition described in this clause (ii) shall not
constitute a Lease Event of Default if such failure, event or condition would
not cause, or permit the holders of the relevant Indebtedness to cause, such
Indebtedness to become redeemable, due or otherwise payable and/or to be secured
by cash collateral but for the inclusion in the agreement or instrument
governing such Indebtedness of a default provision specifying that the
occurrence of any event having (or reasonably likely to have) a material adverse
effect on the Lessee constitutes an event of default under such Indebtedness);
or

19


--------------------------------------------------------------------------------


 

(f)            Insolvency, Voluntary Proceedings.  The Lessee or any of its
Material Domestic Subsidiaries shall (i) apply for or consent to the appointment
of a receiver, trustee, liquidator or custodian of itself or of all or a
substantial part of its property, (ii) be unable, or admit in writing its
inability, to pay its debts generally as they mature, (iii) make a general
assignment for the benefit of its or any of its creditors, (iv) be dissolved or
liquidated in full or in part except as otherwise permitted by Section 9.2(c) of
the Participation Agreement, (v) become insolvent (as such term may be defined
or interpreted under any applicable statute), (vi) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

(g)           Involuntary Proceedings.  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Lessee or any of its Material
Domestic Subsidiaries or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to the Lessee or any of its Material Domestic
Subsidiaries or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement; or

(h)           Judgments.  (i) One or more judgments, orders, decrees or
arbitration awards requiring the Lessee and/or its Subsidiaries to pay an
aggregate amount of $100,000,000 or more (exclusive of amounts covered by
insurance issued by an insurer not an Affiliate of the Lessee (other than an
Eligible Captive Insurance Subsidiary) and otherwise satisfying the requirements
set forth in Section 9.1(g) of the Participation Agreement) shall be rendered
against the Lessee and/or any of its Subsidiaries in connection with any single
or related series of transactions, incidents or circumstances and the same shall
not be satisfied, vacated or stayed for a period of ten (10) consecutive days;
or (ii) any judgment, writ, assessment, warrant of attachment, tax lien or
execution or similar process shall be issued or levied against a substantial
part of the property of the Lessee and its Subsidiaries taken as a whole and the
same shall not be released, stayed, vacated or otherwise dismissed within ten
(10) days after issue or levy; or

(i)            Operative Documents; Liens.  The Operative Documents, taken as a
whole, shall cease to provide the Administrative Agent or the Participants the
practical realization of the material rights and remedies intended to be
provided thereunder or be asserted by the Lessee or any of its Subsidiaries not
to be a legal, valid and binding obligation of the Lessee or any of its
Subsidiaries enforceable in accordance with its terms; or any Lien granted by
the Lessee under any Operative Document shall, taken as a whole, terminate or
cease to be effective against the Lessee; or the Lessee shall directly contest
the effectiveness, validity, binding nature or enforceability of any Lien
granted, or purported to be granted, by the Lessee under any Operative Document;
or

 

20


--------------------------------------------------------------------------------


(j)            ERISA.  (i) an ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Lessee under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000,000; or

(k)           [Reserved];

(l)            Casualty or Condemnation.  All or a material part of the Property
is destroyed or suffers an actual or constructive loss or material damage in
connection with any Casualty or Condemnation, and in any such case, the Property
ceases to be operational for a period beyond the Expiration Date or beyond the
later of (i) one hundred eighty (180) days after the receipt of any insurance
awards or condemnation proceeds in connection with such Casualty or Condemnation
and (ii) three hundred sixty (360) days after the occurrence of such Casualty or
Condemnation, unless, in any such case, the Lessee shall have submitted to the
Lessor a plan of restoration or repair of the Property and the Lessor, in its
sole discretion (after consultation with the other Participants) shall have
consented to such plan of restoration or repair.

SECTION 16.2.  Remedies.  Upon the occurrence of any Lease Event of Default of
the type described in clause (f) or (g) of Section 16.1, the Property Cost,
together with all accrued Basic Rent, Supplemental Rent and fees and other
obligations of the Lessee accrued under the Operative Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Lessee.  Upon
the occurrence of any Lease Event of Default other than a Lease Event of Default
of the type described in clause (f) or (g) of Section 16.1, and at any time
thereafter during the continuance of such event, the Lessor may, and at the
request of the Required Participants (but subject to the terms and restrictions
of Section 16.16 of the Participation Agreement) shall, by notice to the Lessee,
declare the Property Cost then outstanding to be due and payable in whole (or in
part in which case any portion of the Property Cost not so declared to be due
and payable may thereafter be declared to be due and payable), and thereupon the
Property Cost (or the portion thereof so declared to be due and payable),
together with all accrued Basic Rent, Supplement Rent and all fees and other
obligations of the Lessee accrued under the Operative Documents, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Lessee.

In addition, upon the occurrence of any Lease Event of Default and at any time
thereafter so long as such Lease Event of Default is continuing, the Lessor may,
and at the request of the Required Participants (but subject to the terms and
restrictions of Section 16.16 of the Participation Agreement) shall, do one or
more of the following (and in such order) as the Lessor or the Required
Participants in its (or their) sole discretion shall determine, without limiting
any other right or remedy the Lessor may have on account of such Lease Event of
Default (including, without limitation, the obligation of the Lessee to purchase
the Property as set forth in Section 18.3):

21


--------------------------------------------------------------------------------


 

(a)           The Lessor may, by notice to the Lessee, rescind or terminate this
Lease as to any part of the Property or all of the Property as of the date
specified in such notice; provided, however (i) no reletting, reentry or taking
of possession of the Property (or any portion thereof) by the Lessor will be
construed as an election on the Lessor’s part to terminate this Lease unless a
written notice of such intention is given to the Lessee, (ii) notwithstanding
any reletting, reentry or taking of possession, the Lessor may at any time
thereafter elect to terminate this Lease for a continuing Lease Event of Default
and (iii) no act or thing done by the Lessor or any of its agents,
representatives or employees and no agreement accepting a surrender of the
Property shall be valid unless the same be made in writing and executed by the
Lessor;

(b)           The Lessor may (i) demand that the Lessee, and the Lessee shall
upon the written demand of the Lessor, return the Property promptly to the
Lessor in the manner and condition required by, and otherwise in accordance with
all of the provisions of, Articles VII and IX and Section 8.3 hereof as if the
Property were being returned at the end of the Lease Term, and the Lessor shall
not be liable for the reimbursement of the Lessee for any costs and expenses
incurred by the Lessee in connection therewith and (ii) without prejudice to any
other remedy which the Lessor may have for possession of the Property, and to
the extent and in the manner permitted by Applicable Law, enter upon the
Property and take immediate possession of (to the exclusion of the Lessee) the
Property or any part thereof and expel or remove the Lessee and any other Person
who may be occupying the Property, by summary proceedings or otherwise, all
without liability to the Lessee for or by reason of such entry or taking of
possession, whether for the restoration of damage to property caused by such
taking or otherwise and, in addition to the Lessor’s other damages, the Lessee
shall be responsible for all costs and expenses incurred by the Administrative
Agent, the Lessor and/or any other Participant in connection with any reletting,
including, without limitation, reasonable brokers’ fees and all costs of any
alterations or repairs made by the Administrative Agent, the Lessor or any other
Participant;

(c)           As more fully set forth in the Lessor Mortgage, the Lessor may
sell all or any part of the Property at public or private sale, as the Lessor
may determine;

(d)           The Lessor may, at its option, elect not to terminate this Lease
and continue to collect all Basic Rent, Supplemental Rent, and all other amounts
due to the Lessor (together with all costs of collection) and enforce the
Lessee’s obligations under this Lease as and when the same become due, or are to
be performed, and at the option of the Lessor, upon any abandonment of the
Property by the Lessee or re-entry of same by the Lessor, the Lessor may
enforce, by suit or otherwise, all other covenants and conditions hereof to be
performed or complied with by the Lessee hereunder and to exercise all other
remedies permitted by Applicable Law;

(e)           Unless the Property has been sold in its entirety, the Lessor may,
whether or not the Lessor shall have exercised or shall thereafter at any time
exercise any of its rights under clause (b), (c) or (d) of this Section 16.2
with respect to the Property or any portions thereof, demand, by written notice
to the Lessee specifying a date (a “Termination Date”) not earlier than five (5)
business Days after the date of such notice,

22


--------------------------------------------------------------------------------


that the Lessee purchase the Property on such Termination Date for a price equal
to the Property Cost plus all accrued and unpaid Basic Rent and all other
amounts due and owing under the Operative Documents in accordance with the
provisions of Section 18.1 (notwithstanding clauses (a) and (c) of such
Section);

(f)            The Lessor may exercise any other right or remedy that may be
available to it under Applicable Law, including any and all rights or remedies
under the Security Documents, or proceed by appropriate court action (legal or
equitable) to enforce the terms hereof or to recover damages for the breach
hereof.  Separate suits may be brought to collect any such damages for any
period(s), and such suits shall not in any manner prejudice the Lessor’s right
to collect any such damages for any subsequent period(s), or the Lessor may
defer any such suit until after the expiration of the Lease Term, in which event
such suit shall be deemed not to have accrued until the expiration of the Lease
Term;

(g)           The Lessor may retain and apply against the Property Cost and all
other amounts due and owing by the Lessee under the Operative Documents all sums
which the Lessor would, absent such Lease Event of Default, be required to pay
to, or turn over to, the Lessee pursuant to the terms of this Lease and upon
payment in full of the Property Cost plus all accrued and unpaid Basic Rent and
all other amounts due and owing under the Operative Documents from such sums,
the Property shall be conveyed to Lessee in accordance with Section 18.4 of this
Lease;

(h)           If a Lease Event of Default shall have occurred and be continuing,
the Lessor, to the extent permitted by Applicable Law, as a matter of right and
with notice to the Lessee, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers of the Property, and the Lessee
hereby irrevocably consents to any such appointment.  Any such receiver(s) shall
have all of the usual powers and duties of receivers in like or similar cases
and all of the powers and duties of the Lessor in case of entry, and shall
continue as such and exercise such powers until the date of confirmation of the
sale of the Property unless such receivership is sooner terminated;

(i)            To the maximum extent permitted by law, the Lessee hereby waives
the benefit of any appraisement, valuation, stay, extension, reinstatement and
redemption laws now or hereafter in force and all rights of marshaling in the
event of any sale of the Property or any interest therein;

(j)            By notice to the Lessee after the occurrence and during the
continuance of a Lease Event of Default, the Lessor may terminate the Lessee’s
right to possession of the Property.  A notice given in connection with unlawful
detainer proceedings specifying a time within which to cure a default shall
terminate the Lessee’s right to possession if the Lessee fails to cure the
default within the time specified in the notice.  Upon termination of the
Lessee’s right to possession and without further demand or notice, the Lessee
shall surrender possession and vacate the Property and deliver possession
thereof, and the Lessor may re-enter the Property and remove any persons in
possession thereof.  Upon such termination of the Lessee’s right to possession,
this Lease shall terminate and the Administrative Agent (on behalf of the
Secured Parties) may recover from the Lessee:

23


--------------------------------------------------------------------------------


 

(i)            The worth at the time of award of the unpaid Rent (including,
without limitation, Basic Rent and Supplemental Rent) which had been earned at
the time of termination:

(ii)           The worth at the time of award of the amount by which the unpaid
Rent (including, without limitation, Basic Rent and Supplemental Rent) which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided;

(iii)          The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Lease Term (without giving effect to the early
termination of this Lease) after the time of award exceeds the amount of such
rental loss that the Lessee proves could be reasonably avoided;

(iv)          Any other amount necessary to compensate the Lessor, its
successors and assigns for all the detriment proximately caused by the Lessee’s
failure to perform the Lessee’s obligation under the Lease or which in the
ordinary, course of things would be likely to result therefrom, including, but
not limited to, the costs and expenses (including without limitation, reasonable
attorneys’ fees, advertising costs and brokers’ commissions) of recovering
possession of the Property, removing persons or property therefrom, placing the
Property in good order, condition, and repair, preparing and altering the
Property for reletting, and all other costs and expenses of reletting; and

(v)           Such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time by applicable California law.

The “worth at the time of award” of the amounts referred to in clauses (i), (ii)
and (iii) above, is computed by allowing interest at the Default Rate.  The
worth at the time of award of the amount referred to in clause (iii) above is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco, California at the time of award plus one percent (1%).

(k)           The Lessor shall be entitled to enforce payment of the
indebtedness and performance of the obligations secured hereby and to exercise
all rights and powers under this instrument or under any of the other Operative
Documents or other agreement or any laws now or hereafter in force,
notwithstanding some or all of the obligations secured hereby may now or
hereafter be otherwise secured, whether by deed of trust, mortgage, security
agreement, pledge, lien, assignment or otherwise.  Neither the acceptance of
this instrument nor its enforcement, shall prejudice or in any manner affect the
Lessor’s right to realize upon or enforce any other security now or hereafter
held by the Lessor, it being agreed that the Lessor shall be entitled to enforce
this instrument and any other security now or hereafter held by the Lessor in
such order and manner as the Lessor may determine in its absolute discretion. 
No remedy herein conferred upon or reserved to the Lessor is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be cumulative and shall be in addition to every other remedy

24


--------------------------------------------------------------------------------


given hereunder or now or hereafter existing at law or in equity or by statute. 
Every power or remedy given by any of the Operative Documents to the Lessor or
to which it may otherwise be entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by the
Lessor.  In no event shall the Lessor, in the exercise of the remedies provided
in this instrument (including, without limitation, in connection with the
assignment of rents to Lessor, or the appointment of a receiver and the entry of
such receiver onto all or any part of the Property), be deemed a “mortgagee in
possession,” and the Lessor shall not in any way be made liable for any act,
either of commission or omission, in connection with the exercise of such
remedies.

(l)            In addition to the foregoing remedies, upon the occurrence or
existence of any Lease Event of Default, the Administrative Agent may exercise
any other right, power or remedy available to it under any of the Operative
Documents or otherwise by law, either by suit in equity or by action at law, or
both.

The Lessee acknowledges and agrees that upon the declaration of a Lease Event of
Default the amount due and owing by it to the Lessor hereunder shall be the
Property Cost plus all other amounts then owing under the Operative Documents
(including all accrued and unpaid Contingent Payments) and that, to the maximum
extent permitted by law, the Lessee waives any right to contest the Property
Cost plus such other amounts as the liquidated sum due upon acceleration of this
instrument.

SECTION 16.3.  Excess Amounts.  If, pursuant to the exercise by the Lessor of
its remedies pursuant to this Section 16.3, the Property Cost, all accrued and
unpaid Basic Rent and all other amounts due and owing from the Lessee under this
Lease and the other Operative Documents have been paid in full, then the Lessor
shall remit to the Lessee any excess amounts received by the Lessor and, at the
sole cost and expense of the Lessee, return the Property to the Lessee in
accordance with Section 18.4 (and, at the request of the Lessor, the Lessee
shall be obligated to accept such return of the Property).  The obligation to
deliver such excess to the Lessee shall survive this Lease.

SECTION 16.4.  Waiver of Certain Rights.  Subject to the foregoing, if this
Lease shall be terminated pursuant to Section 16.2, the Lessee waives, to the
fullest extent permitted by law, (a) any notice of re-entry or the institution
of legal proceedings to obtain re-entry or possession; (b) any right of
redemption, re-entry or repossession except as expressly provided herein; (c)
the benefit of any laws now or hereafter in force exempting property from
liability for rent or for debt or limiting the Lessor with respect to the
election of remedies; and (d) any other rights which might otherwise limit or
modify any of the Lessor’s rights or remedies under this Article XVI.

ARTICLE XVII

LESSOR’S RIGHT TO CURE

SECTION 17.1.  The Lessor’s Right to Cure the Lessee’s Lease Defaults.  The
Lessor, without waiving or releasing any obligation or Lease Event of Default,
may (but shall be under no obligation to) after reasonable prior written notice
to the Lessee remedy any Lease Event of

25


--------------------------------------------------------------------------------


Default for the account and at the sole cost and expense of the Lessee,
including the failure by the Lessee to maintain the insurance required by
Article XIII, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of the Lessee, enter upon
the Property after three (3) days’ prior written notice to the Lessee of such
entry for such purpose and take all such action thereon as may be necessary or
appropriate therefor; provided, however, that no prior written notice shall be
required with respect to any such remedy or entry after the occurrence and
during the continuance of a Lease Event of Default.  No such entry shall be
deemed an eviction of the Lessee.  All reasonable out-of-pocket costs and
expenses so incurred (including fees and expenses of counsel), together with
interest thereon at the Default Rate from the date on which such sums or
expenses are paid by the Lessor, shall be paid by the Lessee to the Lessor as
Supplemental Rent.

ARTICLE XVIII

PURCHASE PROVISIONS

SECTION 18.1.  Purchase of the Property.  Subject to the conditions contained
herein, the Lessee shall have the irrevocable option on any Business Day to
purchase all (but not less than all) of the Property at a price (the “Purchase
Price”) equal to the Property Cost outstanding on the date of such purchase,
plus all accrued and unpaid Rent and all other amounts (including Break Costs
(if any)) then due under the Operative Documents (all such amounts, in the
aggregate, the “Property Balance”).  The Lessee’s exercise of its option
pursuant to this Section 18.1 shall be subject to the following conditions:

(a)           the Lessee shall have delivered a Purchase Notice to the Lessor
not less than forty-five (45) days prior to such purchase, specifying the date
of such purchase; and

(b)           the Lessee shall not have given notice of its intention to
exercise the Remarketing Option (or, if such notice has been given, the same
shall have been irrevocably rescinded).

If the Lessee exercises its option pursuant to this Section 18.1 then, upon
receipt by the Administrative Agent (as assignee of the Lessor) of all amounts
due in connection therewith, the Lessor shall transfer to the Lessee or its
designee all of the Lessor’s right, title and interest in and to the Property in
accordance with the procedures set forth in Section 18.4, such transfer to be
effective as of the date specified in the Purchase Notice.  The Lessee may
designate, in a notice given to the Lessor not less than ten (10) Business Days
prior to the closing of such purchase (time being of the essence), the
transferee or transferees to whom the conveyance shall be made (if other than to
the Lessee), in which case such conveyance shall (subject to the terms and
conditions set forth herein) be made to such designee; provided, however, that
such designation of a transferee or transferees shall not cause the Lessee to be
released, fully or partially, from any of its obligations under this Lease,
including, without limitation, the obligation to pay to the Lessor the Purchase
Price on the date specified in the applicable Purchase Notice.

SECTION 18.2.  Expiration Date Purchase of the Property.  Unless the Lessee
shall have (a) purchased the Property pursuant to its Purchase Option under
Section 18.1, (b) exercised the Remarketing Option pursuant to Section 20.1 and
satisfied all of the Return Conditions, or (c)

26


--------------------------------------------------------------------------------


properly exercised or be deemed to have exercised the Renewal Option (if then
available) pursuant to Section 19.1, then the Lessee (or its designee) shall
purchase all (but not less than all) of the Property for the Purchase Price on
the Expiration Date and, upon the Lessor’s receipt of all amounts due in
connection therewith, the Lessor shall transfer to the Lessee or its designee
all of the Lessor’s right, title and interest in and to the Property in
accordance with the procedures set forth in Section 18.4, such transfer to be
effective as of the Expiration Date.  The Lessee may designate, in a notice
given to the Lessor not less than ten (10) business Days prior to the Expiration
Date (time being of the essence), the transferee or transferees to whom the
conveyance shall be made (if other than to the Lessee), in which case such
conveyance shall (subject to the terms and conditions set forth herein) be made
to such designee; provided, however, that such designation of a transferee or
transferees shall not cause the Lessee to be released, fully or partially, from
any of its obligations under this Lease, including, without limitation, the
obligation to pay to the Lessor the Purchase Price on the Expiration Date

SECTION 18.3.  Acceleration of Purchase Obligation.  The Lessee shall be
obligated to purchase for an amount equal to the Property Balance all of the
interest of the Lessor in the Property (notwithstanding any prior election to
exercise its Purchase Option pursuant to Section 18.1) automatically and without
notice upon the occurrence of any Lease Event of Default described in Section
16.1(f) or 16.1(g).  Any purchase under this Section 18.3 shall be in accordance
with the procedures set forth in Section 18.4.

SECTION 18.4.  Provisions Relating to the Exercise of Purchase Option or
Purchase Obligation.  In connection with any termination of this Lease with
respect to the Property pursuant to the terms of Article XV or upon the Lessor’s
receipt of the Property Cost and all accrued and unpaid Basic Rent and other
amounts due and owing under the Operative Documents pursuant to the Lessor’s
exercise of remedies under Section 16.2, or in connection with the Lessee’s
purchase of the Property in accordance with Section 18.1, then, upon the date on
which this Lease is to terminate and upon tender by the Lessee of the amounts
set forth in Article XV, Article XVI or Section 18.1, as applicable:

(a)           the Lessor shall execute and deliver to the Lessee (or to the
Lessee’s designee) at the Lessee’s cost and expense:  (i) a deed with respect to
the Property and an assignment of the Ground Lease; (ii) a bill of sale with
respect to the interest of the Lessor in all items of personalty or Equipment
constituting part of the Property; and (iii) an assignment of the Lessor’s
entire interest in the Property (which shall include an assignment of all of the
right, title and interest of the Lessor in and to any Casualty or Condemnation
proceeds or awards with respect to the Property not previously received by the
Lessor and an assignment of leases of the Property), in each containing no
representations or warranties of the Lessor other than representations regarding
the absence of Lessor Liens attributable to the Lessor, and in recordable form
and otherwise in conformity with local custom and free and clear of the Lien of
the Lessor Mortgage and any Lessor Liens;

(b)           the Property shall be conveyed to the Lessee “AS IS” and in its
then present physical condition; and

27


--------------------------------------------------------------------------------


 

(c)           the Lessor shall execute and deliver to Lessee and the Lessee’s
title insurance company an affidavit as to the Lessor’s title and Lessor Liens
and shall execute and deliver to Lessee a statement of termination of this
Lease.

ARTICLE XIX

EXTENSION OF EXPIRATION DATE

SECTION 19.1.  Extension of Expiration Date.  The Lessee has the option (the
“Renewal Option”) to extend the Expiration Date subject to, and in accordance
with, the terms and conditions of Article XI of the Participation Agreement.

ARTICLE XX

REMARKETING OPTION

SECTION 20.1.  Option to Remarket.  Subject to the fulfillment of each of the
conditions set forth in this Section 20.1 and in Section 20.2 (such conditions,
collectively, the “Return Conditions”), the Lessee shall have the option (the
“Remarketing Option”) to market all (but not less than all) of the Property on
behalf of the Lessor.

The Lessee’s effective exercise and consummation of the Remarketing Option shall
be subject to the due and timely fulfillment of each of the following provisions
as to the Property as of the dates set forth below:

(a)           Not later than one hundred eighty (180) days prior to the
Scheduled Lease Term Termination Date, the Lessee shall give to the Lessor
written notice of the Lessee’s exercise of the Remarketing Option, which
exercise shall be irrevocable.  Failure by the Lessee to give timely notice
shall be deemed to be an election by the Lessee, without further act thereby, of
its Purchase Option for all of the Property.

(b)           Not later than ninety (90) days prior to the Scheduled Lease Term
Termination Date, the Lessee shall deliver to the Lessor an Environmental Audit
for the Property.  Such Environmental Audit shall be prepared by an
environmental consultant selected by the Lessor in the Lessor’s reasonable
discretion and shall contain conclusions reasonably satisfactory to the Lessor
as to the environmental status of the Property.  If any such Environmental Audit
indicates any exceptions that are required to be remediated under any Applicable
Law, the Lessee shall have also delivered prior to the Scheduled Lease Term
Termination Date, a Phase Two environmental assessment by such environmental
consultant and a written statement by such environmental consultant indicating
that all such exceptions have been remedied in compliance with Applicable Law.

(c)           On the date of the Lessee’s notice to the Lessor of the Lessee’s
exercise of the Remarketing Option, no Lease Event of Default shall exist, and
thereafter, no Lease Event of Default shall exist.

28


--------------------------------------------------------------------------------


 

(d)           All Modifications, restoration, rebuilding and remediation of the
Property required under this Lease shall have been completed prior to the date
on which the Lessor receives notice of the Lessee’s intention to exercise the
Remarketing Option, and, on or prior to the Expiration Date, the Property shall
be in good and full operating condition (ordinary wear and tear excepted).

(e)           The Property shall be free and clear of all Liens (other than
Permitted Property Liens of the type described in clauses (a), (c), (g) and (h)
of the definition thereof), and any Permitted Property Lien that was contested
by the Lessee shall have been removed.  If requested by the Lessor, all
subleases of the Property shall have been terminated prior to the Expiration
Date.  The Lessee shall not have been excused pursuant to Section 12.1 from
complying with any Applicable Law that involved the extension of the ultimate
imposition of such Applicable Law beyond the Scheduled Lease Term Termination
Date.

(f)            All Necessary Permits and other agreements necessary for the use
and operation of the Property shall be in effect and shall on the Expiration
Date be assigned or transferred to the Lessor to the extent assignable or
transferable.

(g)           The Lessee shall permit inspection of the Property and any
maintenance records relating to the Property by the Participants, the
Administrative Agent and any prospective purchasers, and shall allow the
Participants, the Administrative Agent and any prospective purchaser reasonable
access to the Property for the purpose of inspecting the same.

(h)           During the Marketing Period, the Lessee shall, as nonexclusive
agent for the Lessor, use reasonable commercial efforts to sell the Lessor’s
interest in the Property for not less than the Fair Market Sales Value, and
shall use reasonable commercial efforts to procure bids from one or more bona
fide prospective purchasers.  No such purchaser shall be the Lessee or an
Affiliate of the Lessee, but the Lessor and the other Participants may submit
one or more bids for the Property.  The Lessee shall deliver to the Lessor and
the other Participants all bids for the Property received from prospective
purchasers within five (5) days of the Lessee’s receipt of each such bid.

(i)            The Lessee shall have obtained, at its cost and expense, all
required governmental and regulatory consents and approvals and shall have made
all filings as required by Applicable Law in order to carry out and complete the
transfer of the Property and permit the operation of the Property by the Lessor
(or any designee of the Lessor) or a third-party purchaser.  As to the Lessor,
any such sale shall be made on an “as is, with all faults” basis without
representation or warranty by the Lessor other than the absence of Lessor Liens.

(j)            The Lessee shall pay directly, and not from the sale proceeds,
all prorations and credits, whether incurred by the Lessor or the Lessee,
including without limitation, the cost of all environmental reports, appraisals
required under Section 13.2 of the Participation Agreement and the Lessee’s
attorneys’ fees, and the Lessee shall not incur Sales Costs in connection with
the sale of the Property in an aggregate amount in excess of 5% of the Property
Cost without the prior written consent of the Lessor.

29


--------------------------------------------------------------------------------


 

(k)           The Lessee shall pay to the Lessor on or prior to the Expiration
Date the amounts, if any, required to be paid pursuant to Section 13.2 of the
Participation Agreement.

(l)            The Net Remarketing Proceeds shall be paid directly to the Lessor
and shall be distributed by the Lessor to the Administrative Agent for
distribution in accordance with Section 7.4 of the Participation Agreement.

(m)          The Lessee shall pay to the Lessor (or in the case of Supplemental
Rent, to the Person entitled thereto), no later than one (1) Business Day prior
to the Scheduled Lease Term Termination Date, an amount equal to the sum of (i)
the aggregate outstanding Property Cost (after giving effect to the distribution
of the Net Remarketing Proceeds pursuant to Section 7.4 of the Participation
Agreement) plus (ii) all accrued and unpaid Basic Rent and all other amounts
under the Operative Documents which have accrued or will accrue prior to or as
of the Scheduled Lease Term Termination Date, in the type of funds specified in
Section 3.4 hereof; provided, however, that in no event shall the amounts paid
by the Lessee pursuant to clause (i) of this Section 20.1(m) exceed the Maximum
Recourse Amount.

SECTION 20.2.  Conveyance Upon Remarketing.  If the Lessee elects the
Remarketing Option then the Lessee shall, in addition to making the payment
required pursuant to Section 20.1(m) above, at its own cost and expense, do each
of the following:

(a)           on or prior to the Expiration Date, execute and deliver to the
Lessor (or the Lessor’s designee) or, if the Lessor has accepted any bid for the
Property, to the applicable purchaser of the Property, the following: (i) a deed
covering all of the Lessee’s right, title and interest in, to and under the
Property, containing representations and warranties of grantor to the Lessor (or
such other Person) solely regarding the absence of Liens (other than Lessor
Liens and the Liens of the Security Documents), (ii) a bill of sale conveying to
the Lessor (or such other Person) all of the Lessee’s interest “as is” in all
Equipment and other personal property constituting part of the Property and
(iii) an assignment of all of the Lessee’s interest in the Property (which shall
include an assignment of all of the Lessee’s right, title and interest in and to
all Necessary Permits (to the extent assignable) and all awards, compensation
and insurance proceeds payable in connection with any Casualty or Condemnation
affecting the Property and an assignment of all subleases relating to the
Property), in each case in recordable form and otherwise in conformity with
local custom and free and clear of any Liens attributable to the Lessee;

(b)           on or prior to the Expiration Date, execute and deliver to the
Lessor and the Lessor’s title insurance company an affidavit as to the absence
of any Liens (other than Permitted Property Liens of the type described in
clauses (a), (b), (c), (g) and (h) of the definition thereof), and shall execute
and deliver to the Lessor a statement of termination of this Lease;

30


--------------------------------------------------------------------------------


 

(c)           on or prior to the Expiration Date, vacate the Property and
transfer possession of the Property to the Lessor (or its designee) or, if the
Lessor has accepted any bid for the Property, to the applicable purchaser of the
Property, by surrendering the same into the possession of the Lessor or such
Person, as the case may be, in the condition required by Section 20.1, free and
clear of all Liens (other than Permitted Property Liens of the type described in
clauses (a), (b), (c), (g) and (h) of the definition thereof), in good condition
(as modified by Modifications permitted by this Lease), ordinary wear and tear
excepted, and in compliance with Applicable Law (including Environmental Laws);
and

(d)           for a period of up to one (1) year after the Expiration Date,
cooperate reasonably with the Lessor and/or any Person designated by the Lessor
to receive the Property, which cooperation shall include reasonable efforts with
respect to the following, all of which the Lessee shall do on or before the
Expiration Date for the Property or as soon thereafter as is reasonably
practicable: providing copies of all books and records regarding the maintenance
and ownership of the Property and all know-how, data and technical information
relating thereto, providing a current copy of the applicable Plans and
Specifications, granting or assigning all Necessary Permits (to the extent
assignable) and cooperating reasonably in seeking and obtaining all necessary
Governmental Action.  The obligations of the Lessee under this paragraph shall
survive the expiration or termination of this Lease.

If one or more of the Return Conditions shall not be fulfilled as of the
applicable date for such fulfillment, then the Remarketing Option shall be null
and void (whether or not it has been theretofore exercised by the Lessee), in
which event all of the Lessee’s rights under this Article XX shall immediately
terminate and the Lessee shall purchase from the Lessor, and the Lessor shall
convey to the Lessee in accordance with the provisions of Section 18.4, on the
Expiration Date all of the Lessor’s interest in the Property for an amount equal
to the Property Balance.

SECTION 20.3.  Acceptance of Bids.  The Lessor in its sole discretion shall
decide whether to accept any bid obtained by the Lessee for the purchase of the
Property, and the Lessee shall not have any right, power or authority to bind
the Lessor or the Participants in connection with any proposed sale of the
Property; provided, however, that the Lessor shall accept any all-cash bid from
a bona fide purchaser (other than a prospective purchaser that is the Lessee or
an Affiliate of the Lessee) that (a) has offered the highest bid for the
Property and (b) is in an amount that exceeds the sum of (i) the Property Cost,
plus (ii) all Sales Costs incurred in connection with the sale of the Property. 
The Lessor shall have the right, but shall be under no duty, to solicit bids, to
inquire into the efforts of the Lessee to obtain bids or otherwise to take
action in connection with any such sale.

SECTION 20.4.  Certain Obligations Continue.  During the Marketing Period, the
obligation of the Lessee to pay Rent with respect to the Property (including the
installment of Rent due on the Expiration Date) shall continue undiminished
until payment in full of the Maximum Recourse Amount and all accrued and unpaid
Basic Rent and Supplemental Rent due to the Lessor with respect to the Property
under the Operative Documents to which the Lessee is a party.

 

31


--------------------------------------------------------------------------------


ARTICLE XXI

ESTOPPEL CERTIFICATES;
ACCEPTANCE OF SURRENDER; NO MERGER OF TITLE

SECTION 21.1.  Estoppel Certificates.  At any time and from time to time upon
not less than thirty (30) business Days’ prior request by the Lessor or the
Lessee (the “Requesting Party”), the other party (whichever party shall have
received such request, the “Certifying Party”) shall furnish to the Requesting
Party a certificate signed by an individual having the office of vice president
or higher in the Certifying Party certifying that this Lease is in full force
and effect (or that this Lease is in full force and effect as modified and
setting forth the modifications); the dates to which the Basic Rent and
Supplemental Rent have been paid; to the best knowledge of the signer of such
certificate, whether or not the Requesting Party is in default under any of its
obligations hereunder (and, if so, the nature of such alleged default); and such
other matters under this Lease as the Requesting Party may reasonably request. 
Any such certificate furnished pursuant to this Article XXI may be relied upon
by the Requesting Party, and any existing or prospective mortgagee, purchaser or
lender, and any accountant or auditor, of, from or to the Requesting Party (or
any Affiliate thereof).

SECTION 21.2.  Acceptance of Surrender.  No surrender to the Lessor of this
Lease or of the Property or of any part thereof or of any interest therein shall
be valid or effective unless agreed to and accepted in writing by the Lessor and
the Administrative Agent, and no act by the Lessor or the Administrative Agent
or any representative or agent of the Lessor or the Administrative Agent, other
than a written acceptance, shall constitute an acceptance of any such surrender.

SECTION 21.3.  No Merger of Title.  There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, in whole or in part, (a) this
Lease or the leasehold estate created hereby or any interest in this Lease or
such leasehold estate, (b) the fee or ground leasehold estate in the Property,
except as may expressly be stated in a written instrument duly executed and
delivered by the appropriate Person or (c) a beneficial interest in the Lessor.

ARTICLE XXII

GRANT OF LIEN; FORECLOSURE OF INTEREST; FURTHER ASSURANCES

SECTION 22.1.  Grant of Lien by Lessee; Foreclosure of Lessee’s Interest.

(a)           The Lessee hereby mortgages, grants, bargains, sells, releases,
confirms, conveys, assigns, transfers and sets over to FIRST AMERICAN TITLE
INSURANCE COMPANY, as trustee (together with all successor trustees, the
“Trustee”) IN TRUST, WITH POWER OF SALE, for the benefit of the Lessor and each
Participant, and grants to the Trustee for the benefit of the Lessor and each
Participant a security interest in, and all of the Lessee’s right, title and
interest in and to the Property, including, without limitation, all buildings,
structures and other improvements, and all fixtures and other property now or
hereafter attached to or affixed to any such buildings, structures or other
improvements, and any additions and

32


--------------------------------------------------------------------------------


alterations thereto or replacements thereof, now or hereafter built, constructed
or located upon the Property, all rents, additional rents, issues, income,
revenues, distributions, royalties and profits now or in the future payable in
respect of the Property, together with all of the right, power and authority of
the Lessee to alter, modify or change the terms, conditions and provisions of
this Lease and any other lease pertaining to the Property, to consent to any
request made by a tenant or landlord pursuant thereto, or to surrender, cancel
or terminate the same or to accept any surrender, cancellation or termination of
the same, together with all of the options, rights, powers and privileges of the
Lessee under any lease pertaining to the Property, whether heretofore or
hereafter existing, including, without limitation, the rights and options to
purchase the Property contained in Article XVIII of this Lease, and all present
and future right, title and interest of the Lessee in and to (i) all refunds,
tax abatement agreements, rebates, reserves, deferred payments, deposits, cost
savings, awards and payments of any kind due from or payable by (A) any
Governmental Authority, or (B) any insurance or utility company, in each case
under clause (A) or (B) above in respect of the Property, and (ii) all refunds,
rebates and payments of any kind due from or payable by any Governmental
Authority for any taxes, assessments, or governmental or quasi-governmental
charges or levies imposed upon the Lessee in respect of the Property, and all
plans and specifications, designs, drawings and other information, materials and
matters heretofore or hereafter prepared relating to the Property or any
construction on the Property, all proceeds (including claims and demands
therefor) of the conversion, voluntary or involuntary, of any of the foregoing
into cash or liquidated claims, including without limitation the proceeds of
insurance and condemnation awards in respect of the Property or any portion
thereof, all additional estates, rights and interests hereafter acquired by the
Lessee in all or any or the Property or any portion thereof, together with all
proceeds of the conversion, whether voluntary or involuntary, of any of the
Property into cash or other liquid claims, including without limitation, all
awards, payments or proceeds, including interest thereon, and the right to
receive the same, which may be made as a result of any casualty, any exercise of
the right of eminent domain or deed in lieu thereof, any injury to the Property
and any defect in title in the Property or other matter insured under any policy
of title insurance, together with attorney’s fees, costs and disbursements
incurred by the Lessor in connection with the collection of such awards,
payments and proceeds, and the Lessee further grants to the Lessor, pursuant to
the Uniform Commercial Code as in effect in any applicable jurisdiction, a
security interest in all present and future right, title and interest of the
Lessee in and to any portion of the foregoing property for which a security
interest may be created under such Uniform Commercial Code.

To have and to hold the same whether now owned or held or hereafter acquired
unto the Trustee, its successors-in-trust forever, IN TRUST, WITH POWER OF SALE,
to secure to the Lessor the payment of Basic Rent, Supplemental Rent, Property
Cost and all other sums owing to the Lessor and the other Participants under
this Lease and the other Operative Documents and the performance and observance
of the terms, covenants, warranties, conditions, agreements and obligations
under this Lease and the other Operative Documents, together with interest
thereon, and all other amounts payable by Lessee under the Operative Documents
(collectively, the “Secured Obligations”).  If the Lessee shall pay all sums due
under this Lease and the other Operative Documents when due according to the
terms thereof and shall otherwise fully and properly perform and comply with all
of the obligations, agreements, terms and conditions of this Lease and the other
Operative Documents, then this conveyance shall become null and void.

33


--------------------------------------------------------------------------------


(b)           In the context of the exercise of remedies under the Operative
Documents, including, without limitation, in the case of any insolvency or
receivership proceedings or a petition under the Bankruptcy Code or any other
applicable insolvency laws or statute of the United States of America or any
State or Commonwealth thereof affecting the Lessee or the Lessor, or any
enforcement or collection actions, the transactions evidenced by this Lease are
loans made by the Lessor as an unrelated third party lender to the Lessee
secured by all of the Property, all to secure such loans, effective on the date
hereof to have and to hold such interests in the Property unto the Trustee for
the benefit of the Lessor and its successors and assigns, forever, provided
always that these presents are upon the express condition that, if all amounts
due under this Lease and the other Operative Documents shall have been paid and
satisfied in full, then this instrument and the estate hereby granted shall
cease and become void.

(c)           In the event of the occurrence of any Lease Event of Default, then
the entire unpaid balance of all sums due under this Lease and the other amounts
accrued thereon shall, at the option of the owner thereof and without notice,
immediately become due and payable for all purposes, whether or not due
according to the maturity date or dates thereof; and all other indebtedness, the
payment of which is secured hereby, shall likewise become due and payable.  The
Trustee, the Lessor and each of them are authorized prior or subsequent to the
institution of any foreclosure proceedings to enter upon, or to seek the
appointment of a receiver from a court of competent jurisdiction to enter upon,
all or any of the Property or any part thereof and to take possession of all or
any of the Property or any part thereof and exercise without interference from
the Lessee, any and all rights which the Lessee has with respect to the
management, possession, operation, protection or preservation of the Property.

Upon the occurrence of any Lease Event of Default, the Lessor shall have the
power and authority, after proper notice and lapse of such time as may be
required by law, to cause the Trustee to sell all or any of the Property or any
portion thereof by notifying the Trustee of that election and depositing with
the Trustee this instrument and receipts and evidence of expenditures made and
secured hereby as the Trustee may reasonably require.  Upon receipt of any such
notice from the Lessor, the Trustee shall cause to be recorded, published and
delivered to the Lessee such notice of default and election to sell as is then
required by applicable statutory authority and by this instrument, which notice
shall set forth, among other things, the nature of the breach(es) or default(s),
the action(s) required to effect a cure thereof and the time period within which
that cure may be effected.  If no cure is effected within the statutory time
limits following recordation of the notice of Default and election to sell and
after notice of sale has been given as required by the above-referenced
statutes, the Trustee may without further notice or demand sell and convey the
Property in accordance with the above-referenced statutes.  The Property may be
sold as a whole or in separate lots, parcels or items and in such order as the
Lessor may direct, at public auction to the highest bidder for cash in lawful
money of the United States payable at the time of sale.  The Trustee shall
deliver to such purchaser(s) a good and sufficient deed or deeds conveying the
property so sold, but without any covenant or warranty express or implied.  The
recitals in such deed of any matter or fact shall be conclusive proof of the
truthfulness thereof.  Any Person, including the Lessee, the Trustee, the Lessor
or any Participant, may purchase at any sale.  After deducting all costs, fees
and expenses of the Lessor, the Administrative Agent and the Trustee, including
costs of evidence of title in connection with any sale, the Administrative Agent
shall apply the proceeds of sale, in the following order of priority, to payment
of the following: (i) first, all amounts expended by or for the account of the

34


--------------------------------------------------------------------------------


Lessor or the Administrative Agent under the terms hereof and not then repaid,
with accrued interest at the Default Rate; and (ii) second, all other amounts
then due and owing hereunder including, without limitation, all Basic Rent,
Supplemental Rent, the full amount of the Property Cost as of the date of sale
as if this Lease had been terminated with respect to the Property under Section
18.1 and all other amounts then payable by the Lessee under this Lease and the
other Operative Documents, with the Administrative Agent having the right to
apply the proceeds of sale to the amounts described above in this clause (ii) in
such order, proportion and priority as the Administrative Agent and the Lessor
may elect in their sole and absolute discretion.  To the extent permitted by
applicable statutes, the Trustee may postpone the sale of all or any portion of
the Property by public announcement at the time and place of sale, and from time
to time thereafter may again postpone that sale by public announcement or
subsequently noticed sale, and without further notice may make such sale at the
time fixed at the last postponement or may, in its discretion, give a new notice
of sale.  A sale of less than all of the Property or any defective or irregular
sale made hereunder shall not exhaust the power of sale provided for herein, and
subsequent sales may be made hereunder until all of the Secured Obligations
shall have been satisfied or all of the Property shall have been sold in its
entirety, without defect or irregularity.  No action of the Lessor, the
Administrative Agent or the Trustee based upon the provisions contained herein
or contained in the applicable statutes, including, without limitation, the
giving of the notice of Default and election to sell or the notice of sale,
shall constitute an election of remedies which would preclude the Lessor or its
assignee(s) from pursuing judicial foreclosure before a completed sale pursuant
to the power of sale contained herein.  The Lessor shall have the right, with
the irrevocable consent of the Lessee hereby given and evidenced by the
execution of this instrument, to obtain appointment of a receiver by any court
of competent jurisdiction without further notice to the Lessee, which receiver
shall be authorized and empowered to enter upon and take possession of any or
all of the Property, including all personal property used upon or in connection
with the real property herein conveyed, to let any or all of the Property, to
receive all the rents, issues and profits, if any, which may be due or become
due in respect to the leasing of the Property to another party (“Property
Rents”), and apply the Property Rents after payment of all necessary charges and
expenses to reduction of the Secured Obligations in such order, proportion and
priority as the Lessor may elect.  At the option of the Lessor, the receiver
shall accomplish entry and taking possession of the Property by actual entry and
possession or by notice to the Lessee.  The receiver so appointed by a court of
competent jurisdiction shall be empowered to issue receiver’s certificates for
funds advanced by the Lessor and the Participants for the purpose of protecting
the value of the Property as security for the Secured Obligations.  The amounts
evidenced by receiver’s certificates shall bear interest at the Default Rate and
may be added to the Secured Obligations if the Lessee or a junior lienholder
purchases any or all of the Property at the trustee’s sale.  Trustee or any
successor acting hereunder may resign and thereupon be discharged of the trusts
hereunder upon thirty (30) days’ prior written notice to the Lessor and the
Administrative Agent.  Regardless of whether the Trustee resigns, the Lessor
may, from time to time, substitute a successor or successors to any Trustee
named herein or acting hereunder in accordance with any statutory procedure for
such substitution; or if the Lessor, in its sole and absolute discretion, so
elects, and if permitted by law, the Lessor may substitute such successors or
successors by recording, in the office of the recorder of the county or counties
where the Property is located, a document executed by the Lessor and containing
the name of the original Lessee and Lessor hereunder, the book and page where
this instrument (or a memorandum hereof) is recorded (and/or instrument number,
as applicable) and the name of the

35


--------------------------------------------------------------------------------


new Trustee, which instrument shall be conclusive proof of proper substitution
of such successor Trustee or Trustees, who shall, without conveyance from the
predecessor Trustee, succeed to the rights, powers and duties hereunder.  It is
acknowledged that A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT; A POWER
OF SALE MAY ALLOW THE LESSOR AND/OR THE ADMINISTRATIVE AGENT (AS ASSIGNEE OF THE
LESSOR) TO TAKE THE PROPERTY (OR ANY PORTION THEREOF) AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE LESSEE UNDER THIS
INSTRUMENT.

If (i) the Property shall consist of one or more parcels, whether or not
contiguous and whether or not located in the same county, or (ii) in addition to
this Lease and the Lessor Mortgage, the Lessor shall now or hereafter hold one
or more additional mortgages, liens, deeds of trust or other security (directly
or indirectly) for the Secured Obligations upon other property in the State in
which the Property is located (whether or not such property is owned by the
Lessor or by others) or (iii) both the circumstances described in clauses (i)
and (ii) shall be true, then to the fullest extent permitted by law, the Lessor
may, in its sole discretion, commence or consolidate in a single foreclosure
action all foreclosure proceedings against all such collateral securing the
Secured Obligations (including the Property), which action may be brought or
consolidated in the courts of any county in which any of such collateral is
located.  The Lessee acknowledges that the right to maintain a consolidated
foreclosure action is a specific inducement to the Lessor to extend the
Advances, and the Lessee expressly and irrevocably waives any objections to the
commencement or consolidation of the foreclosure proceedings in a single action
and any objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have.  The Lessee further agrees that
if the Lessor shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Property or against any collateral other than the
Property, which collateral directly or indirectly secures the Secured
Obligations, or if the Lessor shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Property is located, the Lessor may commence or continue
foreclosure proceedings and exercise its other remedies granted in this Lease
and the Lessor Mortgage against the Property or any part thereof and the Lessee
waives any objections to the commencement or continuation of a foreclosure of
this Lease and the Lessor Mortgage or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this
Lease or the Lessor Mortgage or such other proceedings on such basis.  Neither
the commencement nor continuation of proceedings to foreclose this Lease and the
Lessor Mortgage nor the exercise of any other rights hereunder or thereunder nor
the recovery of any judgment by the Lessor and/or the Administrative Agent (as
assignee of the Lessor) in any such proceedings shall prejudice, limit or
preclude the right of the Lessor to commence or continue one or more foreclosure
or other proceedings or obtain a judgment against any other collateral (either
in or outside the State in which the Property is located) which directly or
indirectly secures the Secured Obligations, and the Lessee expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other proceedings or exercise of any remedies in such proceedings based
upon any action or judgment connected to this Lease or the Lessor Mortgage, and
the Lessee also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other proceedings or any action under this Lease or the
Lessor Mortgage on such basis.

36


--------------------------------------------------------------------------------


If the Lessor so elects, the Trustee may sell any personal property covered by
this instrument at one or more separate sales in any manner permitted by the
Uniform Commercial Code as in effect in any applicable jurisdiction.  One or
more exercises of the powers herein granted shall not extinguish nor exhaust
such powers until all of the Property shall have been sold in its entirety or
until the entire amounts evidenced and/or secured by this Lease, the Lessor
Mortgage and the other Operative Documents shall have been paid in full.

(d)           With respect to that portion of the Property constituting personal
property, for the purpose of securing the Lessee’s obligations for the repayment
of the above-described Secured Obligations, (i) the Lease shall also be deemed
to be a security agreement and financing statement within the meaning of Article
9 of the Uniform Commercial Code as in effect in any applicable jurisdiction;
(ii) the conveyance provided for hereby shall be deemed to be a grant by the
Lessee to the Lessor of a lien and security interest in all of the Lessee’s
present and future right, title and interest in and to such portion of the
Property, including but not limited to the Lessee’s leasehold estate therein and
all proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, investments, securities or other property, whether in the form of cash,
investments, securities or other property to secure such obligations, effective
on the date hereof, to have and to hold such interests in the Property unto the
Lessor and its successors and assigns, forever, provided always that these
presents are upon the express condition that, if all amounts due under this
Lease and the other Operative Documents shall have been paid and satisfied in
full, then this instrument and the estate hereby granted shall cease and become
void; (iii) the possession by the Lessor of notes and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be deemed to be “possession by the secured party” for purposes of
perfecting the security interest pursuant to Section 9-313 of the Uniform
Commercial Code as in effect in any applicable jurisdiction; and (iv)
notifications to Persons holding such property, and acknowledgments, receipts or
confirmations from financial intermediaries, bankers or agents (as applicable)
of the Lessee shall be deemed to have been given for the purpose of perfecting
such security interest under Applicable Law.

SECTION 22.2.  Further Assurances.  The Lessee shall, to the extent consistent
with this Lease, and the Lessor shall, if so directed by the Administrative
Agent, take such actions and execute, deliver, file and record such other
documents, financing statements, mortgages and deeds of trust as may be
necessary to ensure that, if the Lease were deemed to create a security interest
in the Property in accordance with this Article XXII, such security interest
would be deemed to be a perfected security interest with priority over all Liens
(other than Permitted Property Liens) under Applicable Law and will be
maintained as such throughout the Lease Term.

SECTION 22.3.  Security for Obligations.  The security interest and mortgage
and/or deed of trust created under this Article XXII secures the payment and
performance of all Obligations now or hereafter existing under this Lease, the
Participation Agreement and each other Operative Document to which the Lessee is
or may become a party, whether for Basic Rent, Supplemental Rent (including
obligations with respect to the payment of Property Cost and amounts payable
pursuant to Section 20.1(m)) costs, fees, expenses or otherwise.

37


--------------------------------------------------------------------------------


ARTICLE XXIII

INTENT OF THE PARTIES

SECTION 23.1.  Nature of Transaction.

(a)           The parties hereto intend that, with respect to the Property and
the Lease, (i) for financial accounting purposes with respect to the Lessee, (x)
the Lease will be treated as an “operating lease” pursuant to Statement of
financial Accounting standards (SFAS) No. 13, as amended, (y) the Lessor will be
treated as the owner and the lessor of the Property to which it holds title and
the Lessee will be treated as the lessee of the Property, (ii) for federal and
all state and local income tax purposes and bankruptcy purposes, (A) the Lease
will be treated as a financing arrangement, and (B) the Lessee under the Lease
will be treated as the owner of the Property and will be entitled to all tax
benefits ordinarily available to an owner of property like such Property for
such tax purposes, and (iii) all risks relating to environmental matters shall
be borne by the Lessee in accordance with the provisions of the Participation
Agreement.

(b)           The parties hereto intend that, for federal, state, local and
foreign tax and regulatory purposes, the Property Balance will be indebtedness
of the Lessee secured, inter alia, by the Property and the rights to payment of
Rent under the Lease, and agree to so treat the Property Balance accordingly for
all such purposes.

(c)           Specifically, without limiting the generality of the foregoing,
the parties hereto intend and agree that in the event of any insolvency or
receivership proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency laws or statutes of the United States of
America or any state or commonwealth thereof affecting the Lessee or any other
party to the Participation Agreement or any collection actions, the transactions
evidenced by the Operative Documents are loans made to the Lessee by the Lessor
(using its own funds as well as funds provided by the Lender and the Purchasers
as unrelated third party lenders).

(d)           The Lessor agrees that it will comply with its obligations set
forth in the first sentence of Section 13.5(e) of the Participation Agreement.

ARTICLE XXIV

MISCELLANEOUS

SECTION 24.1.  Survival; Severability; etc.  Anything contained in this Lease to
the contrary notwithstanding, all claims against and liabilities of the Lessee
or the Lessor arising from events commencing prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination. 
If any term or provision of this Lease or any application thereof shall be
declared invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby.  If any
right or option of the Lessee provided in this Lease, including any right or
option described in Article XIV, XV, XVIII or XX, would, in the absence of the
limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law

38


--------------------------------------------------------------------------------


relating to the vesting of an interest in or the suspension of the power of
alienation of property, then such right or option shall be exercisable only
during the period which shall end twenty-one (21) years after the date of death
of the last survivor of the descendants of Franklin D. Roosevelt, the former
President of the United States, Henry Ford, the deceased automobile
manufacturer, and John D. Rockefeller, the founder of the Standard Oil Company,
known to be alive on the date of the execution, acknowledgment and delivery of
this Lease.

SECTION 24.2.  Amendments and Modifications.  Subject to the requirements,
restrictions and conditions set forth in the Participation Agreement, neither
this Lease nor any provision hereof may be amended, waived, discharged or
terminated except by an instrument in writing in recordable form signed by the
Lessor and the Lessee.

SECTION 24.3.  No Waiver.  No failure by the Lessor, any other Participant, the
Administrative Agent or the Lessee to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy upon a default hereunder,
and no acceptance of full or partial payment of Rent during the continuance of
any such default, shall constitute a waiver of any such default or of any such
term.  To the fullest extent permitted by law, no waiver of any default shall
affect or alter this Lease, and this Lease shall continue in full force and
effect with respect to any other then existing or subsequent default.

SECTION 24.4.  Notices.  All notices, demands, requests, consents, approvals and
other communications hereunder shall be in writing and directed to the address
described in, and deemed received in accordance with the provisions of, Section
16.3 of the Participation Agreement.

SECTION 24.5.  Successors and Assigns.  All the terms and provisions of this
Lease shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

SECTION 24.6.  Headings and Table of Contents.  The headings and table of
contents in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof.

SECTION 24.7.  Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

SECTION 24.8.  GOVERNING LAW.  THIS LEASE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

SECTION 24.9.  Liability Limited.  The parties hereto agree that except as
specifically set forth in this Lease or in any other Operative Document, the
Lessor shall have no personal liability whatsoever to Lessee or any Participant
or their respective successors and assigns for any claim or obligation based on
or in respect of this Lease or any of the other Operative Documents or arising
in any way from the transactions contemplated hereby or thereby and recourse, if
any, shall be solely had against the Lessor’s interest in the Property and the
Collateral or from payments (other than payments of Yield and payments due to
the Lessor with respect to indemnities, reimbursement of expenses or fees, in
each case payable to the Lessor for

39


--------------------------------------------------------------------------------


its own account) received from the Lessee (it being acknowledged and agreed by
each party hereto that all such personal liability of the Lessor is expressly
waived and released as a condition of, and as consideration for, the delivery by
the Lessor of each Operative Document to which it is a party); provided,
however, that the Lessor shall be liable in its individual capacity (a) for its
own willful misconduct or gross negligence, (b) for breach of its
representations and warranties set forth in Section 8.2 of the Participation
Agreement, (c) for any Lessor Lien attributable to it, and (d) for any Tax based
on or measured by any fees, commission or compensation received by it for acting
as the Lessor as contemplated by the Operative Documents.

SECTION 24.10.  Original Lease.  The single executed original of this Lease
marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the signature
page thereof and containing the receipt thereof of the Administrative Agent
therefor on or following the signature page thereof shall be the Original
Executed Counterpart of this Lease (the “Original Executed Counterpart”).  To
the extent that this Lease constitutes chattel paper, as such term is defined in
the Uniform Commercial Code as in effect in any applicable jurisdiction, no
security interest in this Lease may be created through the transfer or
possession of any counterpart other than the Original Executed Counterpart.

[THE REMAINDER OF THIS PAGE HAS
BEEN INTENTIONALLY LEFT BLANK]

 

40


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Lease be duly executed and
delivered as of the date first above written.

 

Adobe Systems Incorporated,

 

 as Lessee

 

 

 

 

By:

 /s/ Mark Garrett

 

 

Mark Garrett

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

SELCO Service Corporation,

 

 as Lessor

 

 

 

By:

 /s/ Donald C. Davis

 

 

Donald C. Davis

 

 

Vice President

 


--------------------------------------------------------------------------------


THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART.

Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged as of the date hereof.

 

KeyBank National Association,

 

 as the Administrative Agent

 

 

 

By:

 /s/ Raed Alfayoumi

 

 

Raed Alfayoumi

 

 

Vice President

 

 


--------------------------------------------------------------------------------